     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5655 Page 1 of 62



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    LEANNE TAN, an individual, on behalf       Case No.: 3:20-cv-01082-H-DEB
      of herself and all persons similarly
12
      situated,                                  ORDER:
13                                  Plaintiff,
                                                 (1) GRANTING IN PART AND
14    v.                                         DENYING IN PART LA PURA
15    QUICK BOX, LLC, et al.,                    DEFENDANTS’ MOTION TO
                                 Defendants.     DISMISS
16
17                                               [Doc. No. 25]
18
                                                 (2) GRANTING IN PART AND
19                                               DENYING IN PART KONNEKTIVE
                                                 DEFENDANTS’ MOTIONS TO
20
                                                 DISMISS; AND
21
                                                 [Doc. Nos. 29, 30, 31, 32, 33, 34.]
22
23                                               (3) GRANTING IN PART AND
                                                 DENYING IN PART QUICKBOX
24
                                                 DEFENDANTS’ MOTIONS TO
25                                               DISMISS
26
                                                 [Doc. Nos. 36, 37, 38, 39, 40.]
27
28

                                           1
                                                                           3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5656 Page 2 of 62



 1         On June 12, 2020, Plaintiff Leanne Tan filed a class action complaint against alleged
 2   operators of online “celebrity free trial” scams alleging violations of various consumer
 3   protections laws. (Doc. No. 1, Compl.) On August 14, 2020, Defendants Beautiful Skin
 4   and Health SL, Inc., Coastal Beauty Care KV, Inc., Coastal Health & Body TML, Inc.,
 5   Coastal Skin Care DC, Inc., Complete Beautiful Skin DT, Inc., Complete Dietary Health
 6   DT, Inc., DL Group, Inc., Diet and Beauty Enterprise JB, Inc., Dietary 8 Leaves TL, Inc.,
 7   Dietary Care Group MK, Inc., Dietary Health DL, Inc., Dietary Health Management SL,
 8   Inc., Dietary Health Supplements ADN, Inc., Dietary Mind & Body AR, Inc., Dietary Pills
 9   TTH, Inc., Dietary Supplements 8 Leaves TL, Inc., Dietary Supplements NS, Inc., EM
10   Strength & Wellness Products, Inc., EW Ideal Health Store, Inc., EW Radiant Skin Store,
11   Inc., Fit Body Forever KZ, Inc., Fit Lifestyle Enterprise JD, Inc., Fit and Slim Body Olo,
12   Inc., Fitness & Health Supplements PKL, Inc., Flawless Beauty Forever MC, Inc., Forever
13   Beautiful Products KZ, Inc., Forever Beauty and Balance JL, Inc., Health & Body Care
14   TN, Inc., Health & Skin Nutrition JLN, Inc., Health & Wellness Products EM, Inc., Health
15   Enterprise AR, Inc., Health Enterprise LT, Inc., Health Skin and Beauty MAYA, Inc.,
16   Health Skin and Body JB, Inc., Health and Diet Products ISA, Inc., Health and Fitness
17   Lifestyle JL, Inc., Healthy Beautiful Skin JD, Inc., Healthy Body & Balance CD, Inc.,
18   Healthy Fit Lifestyle DC, Inc., Healthy Leaves TL, Inc., Healthy Lifestyle Diet JL, Inc.,
19   Healthy Skin Group TQH, Inc., Healthy Skin Lifestyle JB, Inc., Healthy Supplements
20   MAYA, Inc., Healthy and Slim TT, Inc., Ideal Skin & Health Care NA, Inc., Lasting
21   Fitness & Beauty JLN, Inc., PKL Everlasting Beauty, Inc., Radiant Skin & Body Shop
22   ATN, Inc., Remarkable Beauty TN, Inc., Remarkable Health Supply PO, Inc., Skin Beauty
23   & Health JN, Inc., Skin Beauty Products ISA, Inc., Skin Beauty and Balance CD, Inc., Skin
24   Care Enterprise TTH, Inc., Skin Care Group MK, Inc., Skin Products Rubio, Inc., Skin and
25   Beauty NS, Inc., Strength & Fitness Lifestyle LT, Inc., Total Fitness & Health MC, Inc.,
26   Total Health Supply TUA, Inc., and Vibrant Face & Beauty Shop ATN, Inc. (collectively,
27   the “La Pura Defendants”) filed a motion to dismiss Plaintiff’s complaint for failure to state
28

                                                2
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5657 Page 3 of 62



 1   a claim and lack of subject matter jurisdiction. (Doc. No. 25.) 1 On September 7, 2020,
 2   Plaintiff filed her opposition. (Doc. No. 27.) On September 14, 2020, the La Pura
 3   Defendants filed their reply. (Doc. No. 35.)
 4           On September 9, 2020, Defendants Konnektive Corporation, Konnektive LLC,
 5   Konnektive Rewards LLC, Kathryn Martorano, Matthew Martorano, and Martorano
 6   Holdings LLC (collectively, the “Konnektive Defendants”) each filed a motion to dismiss
 7   Plaintiff’s complaint for failure to state a claim and lack of personal jurisdiction. (Doc.
 8   Nos. 29–34.) On September 14, 2020, Defendants Quick Box, LLC, Quick Holdings, LLC,
 9   Stephen Adelé, James Martell, and Chad Biggins (collectively, the “QuickBox
10   Defendants”) each filed a motion to dismiss Plaintiff’s complaint. (Doc. Nos. 36–40.) On
11   October 26, 2020, Plaintiff filed her oppositions to the Konnektive Defendants’ and the
12   QuickBox Defendants’ motions. (Doc. Nos. 49–59.) On November 16, 2020, the
13   Konnektive Defendants and the QuickBox Defendants filed their replies. (Doc. Nos. 63–
14   67, 73–78.) On December 7, 2020, the Court took the matter under submission. (Doc. No.
15   87.) For the reasons below, the Court (1) grants in part and denies in part the La Pura
16   Defendants’ motion to dismiss, (2) grants in part and denies in part the Konnektive
17   Defendants’ motions to dismiss, and (3) grants in part and denies in part the QuickBox
18   Defendants’ motions to dismiss.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
26   1
            Plaintiff also included entities Beauty and Balance LV, Inc., Diet Focus MG, Inc., Select Skin
     Products MV, Inc., and Skin Beauty Enterprise MG, Inc. as part of the “La Pura Defendants” in her
27   complaint. (Doc. No. 1.) These entities did not join in the motion, and thus references to the “La Pura
28   Defendants” in this Order exclude Beauty and Balance LV, Inc., Diet Focus MG, Inc., Select Skin
     Products MV, Inc., and Skin Beauty Enterprise MG, Inc.

                                                    3
                                                                                         3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5658 Page 4 of 62



 1                                         Background
 2         The following facts are taken from Plaintiff’s class action complaint. This lawsuit
 3   involves an alleged fraudulent scheme in which the Defendants allegedly use fake celebrity
 4   endorsements and reviews and misrepresentations about price and limited availability, to
 5   induce consumers into purchasing beauty and skincare products. (Doc. No. 1 ¶¶ 8–12.) The
 6   Defendants allegedly advertise that the products are available as a “free trial,” then
 7   subsequently bill consumers for the full price of the products as well as monthly
 8   subscription charges. (Id.) They allegedly make it difficult or impossible to return the
 9   products or receive a refund and operate “false front” websites to mislead banks and credit
10   card companies investigating chargebacks. (Id.)
11   I.    Plaintiff’s Experience With La Pura
12         Plaintiff is a citizen of California. (Id. ¶ 13.) In January 2020, she received a text
13   message purportedly from Amazon claiming she would receive a free “La Pura” cosmetics
14   product if she completed an online survey. (Id. ¶ 112.) The advertisement claimed she
15   would only pay a total of $4.94 for shipping and handling. (Id.) Plaintiff completed the
16   survey and was taken to La Pura’s website order page (which Plaintiff refers to as a
17   “hidden” landing page). (Id. ¶ 113.) She completed her order, believing she would only be
18   charged for the shipping of her free trial product. (Id. ¶ 114.) She then received a
19   confirmation email from info@la-pura-skinproducts.com, which stated the order would
20   appear on her credit card statement under three separate merchant accounts:
21   (1) “beautifullyremarkableh,”          (2)         “beautyhealthremarkable,”            and
22   (3) “skincarehealthybeautygroup.” (Id.) The email did not specify the products ordered or
23   the amount to be charged; Plaintiff emailed La Pura’s customer service to confirm she
24   would only be charged $4.94 but did not receive a response. (Id. ¶ 114–15.) On January
25   26, 2020, Plaintiff’s credit card was charged $88.46 by a merchant account titled
26   “beautifullyremarkableh.” (Id. ¶ 118.) On January 27, 2020, Plaintiff’s credit card was
27   charged $84.37 by a merchant account titled “beautyhealthremarkable.” (Id. ¶ 119.) When
28   Plaintiff discovered the charges, she called La Pura’s customer service to obtain a refund;

                                              4
                                                                               3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5659 Page 5 of 62



 1   the representative initially refused on the basis that Plaintiff had used the products. (Id.
 2   ¶ 120.) Plaintiff ultimately obtained a refund of only $120.97. (Id. ¶ 121.)
 3   II.   The Alleged Fraudulent Scheme
 4         Plaintiff alleges Defendants’ fraudulent scheme operates as follows. Consumers
 5   allegedly encounter an advertisement for a “free trial” of a La Pura product via text message
 6   or a third-party website, which “funnels” them to a landing page for the product. (Id.
 7   ¶¶ 124–25.) These landing pages are allegedly inaccessible to anyone who does not view
 8   the advertisements or are deleted after a few weeks or months to avoid detection. (Id.
 9   ¶ 126.) Because of this, Plaintiff states she is unable to provide the specific landing page
10   that she viewed but provides two other known landing pages for La Pura products. (Id.)
11   Plaintiff reached the landing page via a text message but alleges other victims of the scheme
12   viewed “affiliate pages” with fake reviews, celebrity endorsements, and false claims about
13   the effectiveness of the product. (Id. ¶¶ 127–34.) Once on the La Pura landing page,
14   consumers are shown their final order, which allegedly states that all they will pay for their
15   “free trial” product is shipping and handling, and are prompted to enter their credit card
16   information. (Id. ¶¶ 142, 159.) On these pages, Plaintiff alleges that the terms and
17   conditions of purchases are hidden or buried; consumers are not required to agree to the
18   terms to complete the purchase. (Id. ¶¶ 137–42, 153.) The terms of service state that, rather
19   than the product being a free trial for which the consumer need only pay shipping and
20   handling, consumers will be billed $88.46 unless they cancel within fourteen (14) days of
21   their order. (Id. ¶ 141.) Additionally, by making the initial order, consumers have
22   unknowingly signed up for a continuing subscription of La Pura products, for which they
23   will be billed $93.42 every 30 days. (Id.) Plaintiff alleges these hidden terms directly
24   contradict what is displayed on the advertisement, the La Pura landing page, and the final
25   order page, all of which say nothing about signing up for a subscription or the need to
26   cancel within 14 days to avoid being billed. (Id. ¶¶ 142–43.)
27         After providing their credit card information and completing their purchase,
28   consumers are subsequently billed for an additional $88.46. (Id. ¶ 143.) When consumers

                                                5
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5660 Page 6 of 62



 1   seek to dispute the charge with their bank or credit card company, the Defendants allegedly
 2   present the investigators with a second website, which Plaintiff terms a “false front”
 3   website. (Id. ¶¶ 165–74.) These “false front” websites are visually similar to the landing
 4   pages consumers used to make their purchase, but the terms and conditions are clearly
 5   stated, thus deceiving the investigators into believing consumers agreed to the full terms of
 6   sale. (Id.) Additionally, the Defendants allegedly create multiple shell companies, each of
 7   whom signs up for a unique merchant account; these accounts are then rotated through
 8   customer billings with a “load balancing” software to prevent any individual account from
 9   being flagged for fraud due to high levels of chargebacks. (Id.)
10         Plaintiff alleges the named Defendants are involved in this scheme as follows. The
11   La Pura Defendants are the marketers and/or branders of the La Pura products who
12   allegedly operate the hidden landing pages viewed by consumers as well as the false front
13   websites provided to banks and credit card companies. (Id. ¶ 10.) Plaintiff identifies “Total
14   Health Supply TUA, Inc.” and “Defendant DL Group, Inc.” as the companies behind the
15   merchant accounts that billed her credit card. (Id. ¶¶ 161–64.) The other 60 entities
16   identified as being part of the “La Pura Defendants” share the same registered agent in
17   Sacramento, CA; Plaintiff alleges they are shell entities used to apply for merchant
18   accounts. (Id. ¶¶ 27–90, 161–65.) Plaintiff alleges “QuickBox Fulfillment,” which is made
19   up of the QuickBox Defendants, is a fulfillment company that allegedly provides generic
20   “white label” products to the La Pura Defendants, assists with marketing and advertising,
21   distributes the products to consumers, and handles returns when customers complain. (Id.
22   ¶¶ 10, 224–232.) Plaintiff claims that the return address for the La Pura products listed on
23   one of the identified La Pura landing pages, as well as on several of the identified “false
24   front” websites, is the address of QuickBox’s fulfillment center in Colorado. (Id. ¶¶ 226–
25   29.) Finally, Plaintiff alleges the Konnektive Defendants make up a customer relationship
26   management (“CRM”) software company, who allegedly provides the specialized “load
27   balancing” software to enable the use of multiple merchant accounts. (Id. ¶¶ 10, 300–07.)
28   The load balancing software automatically spreads consumer purchases across dozens of

                                               6
                                                                                3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5661 Page 7 of 62



 1   merchant accounts in order to prevent any one merchant account from being shut down
 2   due to excessive chargebacks and/or fraud claims, which ensures the fraudulent scheme
 3   can continue. (Id. ¶ 220.) Plaintiff alleges the source code on one of the La Pura landing
 4   pages demonstrates that its CRM software is from Konnektive. (Id. ¶¶ 302–06.)
 5   III.   Procedural History
 6          Plaintiff’s complaint seeks certification of a nationwide class and a California
 7   subclass. (Id. ¶¶ 352–65.) She alleges the following causes of action: (1) violation of
 8   California’s Consumer Legal Remedies Act (“CLRA”); (2) violation of California’s False
 9   Advertising Law (“FAL”); (3) violation of the unfair and fraudulent prongs of California’s
10   Unfair Competition Law (“UCL”); (4) violation of the unlawful prong of California’s
11   Unfair Competition Law; (5) violation of California’s Automatic Renewal Law (“ARL”);
12   (6) violation of the Electronic Fund Transfer Act (“EFTA”); (7) civil Racketeer Influenced
13   and Corrupt Organizations (“RICO”) Act violations; (8) violation of various state’s
14   consumer protection laws; (9) aiding and abetting; and (10) conspiracy. (Id. ¶¶ 366–570.)
15          The La Pura Defendants move to dismiss Plaintiff’s complaint pursuant to:
16   (i) Federal Rule of Civil Procedure 12(b)(1), for lack of subject matter jurisdiction, and
17   (ii) Rule 12(b)(6), for failure to state a claim upon which relief can be granted, and for
18   violating the requirements of Rules 8(a) and 9(b). (Doc. No. 25 at 2.) The Konnektive
19   Defendants move to dismiss Plaintiff’s complaint pursuant to: (i) Rule 12(b)(2), for lack of
20   personal jurisdiction; (ii) Rule 8(a)(2), for failure to state a short and plain statement of the
21   claim; (iii) Rule 12(b)(6), for failure to state a claim upon which relief can be granted;
22   (iv) Rule 12(b)(1), for lack of standing under claim-specific state law requirements; and
23   (v) Rule 9(b) for failure to plead claims grounded in fraud with sufficient particularity.
24   (Doc. Nos. 29–34.) The QuickBox Defendants move to dismiss Plaintiff’s complaint
25   pursuant to: (i) Rule 12(b)(2), for lack of personal jurisdiction; (ii) Rule 8(a)(2), for failure
26   to state a short and plain statement of the claim; (iii) Rule 12(b)(6), for failure to state a
27   claim upon which relief can be granted; (iv) Rule 12(b)(1), for lack of standing under claim-
28

                                                 7
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5662 Page 8 of 62



 1   specific state law requirements; and, (v) Rule 9(b), for failure to plead claims grounded in
 2   fraud with sufficient particularity. (Doc. Nos. 36–40.)
 3                                                  Discussion2
 4   I.     Whether the Court Has Personal Jurisdiction Over the Konnektive Defendants
            and QuickBox Defendants 3
 5
            The Konnektive Defendants and QuickBox Defendants each move to dismiss
 6
     Plaintiff’s complaint on the ground that this Court does not have personal jurisdiction over
 7
     them. (Doc. Nos. 29–34, 36–40.) Plaintiff does not contend that the Court has general
 8
     jurisdiction over any of the QuickBox Defendants or Konnektive Defendants, thus, the
 9
     Court limits its analysis to specific personal jurisdiction. (See Doc. Nos. 49–59.)4
10
            Under Rule 12(b)(2), a plaintiff bears the burden of establishing personal
11
     jurisdiction. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).
12
     “This demonstration requires that the plaintiff ‘make only a prima facie showing of
13
     jurisdictional facts to withstand the motion to dismiss.’” Pebble Beach Co. v. Caddy, 453
14
15
16
     2
            There are a substantial number of motions to dismiss before the Court in this matter. (See Doc.
17   Nos. 25, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40.) The motions submitted by the Konnektive Defendants
     and the QuickBox Defendants, respectively, contain sections that are nearly identical. As a result,
18   throughout its Order the Court will cite to one brief from each group as a representative brief, unless it is
19   necessary to cite to a specific argument made in one brief that is not made in the others.
     3
20           Both the QuickBox and Konnektive Defendants make objections to the evidence attached to
     Plaintiff’s oppositions to their motions to dismiss for lack of personal jurisdiction. Defendants’ various
21   evidentiary objections are sustained where valid and are otherwise overruled. The Court also notes that
     the QuickBox Defendants make their objections in separate filings, not as part of their replies. (See Doc.
22   Nos. 68–72.) This is improper; to the extent parties have evidentiary objections, they should be raised in
     the applicable responsive briefing, not in separate filings that evade the page limits for briefing.
23
     4
24            Plaintiff additionally argues that RICO’s nationwide service provision provides a separate basis
     for personal jurisdiction over all of the Defendants. “For nationwide service to be imposed under section
25   1965(b), the court must have personal jurisdiction over at least one of the participants in the alleged
     multidistrict conspiracy and the plaintiff must show that there is no other district in which a court will
26   have personal jurisdiction over all of the alleged co-conspirators.” Butcher’s Union Local No. 498, United
     Food & Commercial Workers v. SDC Inv., Inc., 788 F.2d 535, 539 (9th Cir. 1986). The Court rejects
27   Plaintiff’s contention for two reasons: (1) Plaintiff has not made a sufficient showing that there is no other
28   district in which a court will have personal jurisdiction over all of the alleged co-conspirators, and
     (2) below, the Court dismisses, with leave to amend, Plaintiff’s RICO claims.

                                                       8
                                                                                              3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5663 Page 9 of 62



 1   F.3d 1151, 1154 (9th Cir. 2006) (quoting Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.
 2   2001)). “The parties may submit, and the court may consider, declarations and other
 3   evidence outside the pleadings in determining whether it has personal jurisdiction.”
 4   Kellman v. Whole Foods Mkt., Inc., 313 F. Supp. 3d 1031, 1042 (N.D. Cal. 2018) (citing
 5   Unocal Corp., 248 F.3d at 922). “Where not directly controverted, plaintiff’s version of the
 6   facts is taken as true for the purposes of a 12(b)(2) motion.” Unocal Corp., 248 F.3d at 922
 7   (quoting AT&T Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996)).
 8   “If the defendant adduces evidence controverting the allegations in the complaint, however,
 9   the plaintiff must ‘come forward with facts, by affidavit or otherwise, supporting personal
10   jurisdiction.’” Platypus Wear, Inc. v. Bad Boy Europe Ltd., No. 16-CV-02751-BAS-DHB,
11   2018 WL 3706876, at *4 (S.D. Cal. Aug. 2, 2018) (citing Scott v. Breeland, 792 F.2d 925,
12   927 (9th Cir. 1986)); see Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223
13   (9th Cir. 2011). “Conflicts between [the] parties over statements contained in the affidavits
14   must be resolved in the plaintiff’s favor.” Schwarzenegger, 374 F.3d at 800; see Harris
15   Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003)
16   (“[C]onflicts between the facts contained in the parties’ affidavits must be resolved in
17   [plaintiff’s] favor for purposes of deciding whether a prima facie case for personal
18   jurisdiction exists.”).
19          A.     The Fiduciary Shield Doctrine
20          “Under the fiduciary shield doctrine, a person’s mere association with a corporation
21   that causes injury in the forum state is not sufficient in itself to permit that forum to assert
22   jurisdiction over the person.” Davis v. Metro Prod., 885 F.2d 515, 520 (9th Cir. 1989). This
23   means that “[t]he fact that a corporation is subject to jurisdiction in the forum state . . . does
24   not necessarily confer jurisdiction over its individual officers.” Brown v. Gen. Steel
25   Domestic Sales, LLC, No. CV08-00779 MMM (SHX), 2008 WL 2128057, at *10 (C.D.
26   Cal. May 19, 2008) (citing Davis, 885 F.2d at 520); see Glob. Commodities Trading Grp.,
27   Inc. v. Beneficio de Arroz Choloma, S.A., 972 F.3d 1101, 1109 (9th Cir. 2020) (“We do
28   not impute a corporation’s forum contacts to each of the corporation’s employees.”); Moser

                                                  9
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5664 Page 10 of 62



 1    v. Lifewatch Inc., No. 19-CV-831-WQH-BLM, 2020 WL 1849664, at *5 (S.D. Cal. Apr.
 2    13, 2020) (“Personal jurisdiction over individual corporate officers may not be based on
 3    the court’s jurisdiction over the corporation itself.”); Tangiers Inv’rs, L.P. v. Americhip
 4    Int’l, Inc., No. 11CV339 JLS BGS, 2011 WL 3299099, at *2 (S.D. Cal. Aug. 1, 2011)
 5    (“Under the fiduciary shield doctrine, this Court’s jurisdiction over Americhip, the
 6    corporation, does not directly translate into jurisdiction over Mouton, Americhip’s one-
 7    time CEO and board member.”).
 8          However, “the fact that actions constituting sufficient contacts with the state were
 9    taken on behalf of the corporate employer will not shield the individual from being
10    subjected to jurisdiction.” Brown, 2008 WL 2128057, at *10; see Calder v. Jones, 465 U.S.
11    783, 789–90 (1984) (“Petitioners are correct that their contacts with California are not to
12    be judged according to their employer’s activities there. On the other hand, their status as
13    employees does not somehow insulate them from jurisdiction. Each defendant’s contacts
14    with the forum State must be assessed individually.”); Keeton v. Hustler Magazine, Inc.,
15    465 U.S. 770, 781 n.13 (1984) (“[W]e today reject the suggestion that employees who act
16    in their official capacity are somehow shielded from suit in their individual capacity.”).
17    “The Ninth Circuit has clearly stated that the fiduciary shield doctrine may not serve as
18    ‘jurisdictional limit’ where sufficient contacts would otherwise exist to establish personal
19    jurisdiction.” Arcona, Inc. v. Farmacy Beauty, LLC, No. 2:17-CV-07058-ODW-JPR, 2018
20    WL 1441155, at *3 (C.D. Cal. Mar. 22, 2018); see Glob. Commodities Trading Grp., 972
21    F.3d at 1109 (rejecting contention that “a court may consider only the actions [defendants]
22    took in an individual capacity on their own behalf” for purposes of personal jurisdiction”);
23    Kukui Gardens Corp. v. Holco Capital Grp., Inc., 664 F. Supp. 2d 1103, 1112 (D. Haw.
24    2008) (“Calder established that the corporation’s contacts as a whole may not be projected
25    onto an individual employee as that individual’s own contacts; instead, the individual
26    employee’s contacts with the forum state should be the focus of the examination.
27    However . . . it is irrelevant whether those individual contacts were personal in nature, or
28    while acting in an official capacity.”).

                                                 10
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5665 Page 11 of 62



 1          It is evident from Supreme Court and Ninth Circuit precedent that under the fiduciary
 2    shield doctrine, courts cannot impute a corporation’s contacts to its employees, but nor can
 3    employees hide behind their official positions to avoid personal jurisdiction for their own
 4    actions. Both principles are consistent with Calder’s mandate that “[e]ach defendant’s
 5    contacts with the forum State must be assessed individually.” 465 U.S. at 789–90. There
 6    are two recognized exceptions to the fiduciary shield doctrine. “Because the corporate form
 7    serves as a shield for the individuals involved for purposes of liability as well as
 8    jurisdiction, many courts search for reasons to ‘pierce the corporate veil’ in jurisdictional
 9    contexts parallel to those used in liability contexts.” Davis, 885 F.2d at 520. Thus, the
10    fiduciary shield doctrine may be ignored in circumstances that give rise to grounds for
11    piercing the corporate veil: “(1) where the corporation is the agent or alter ego of the
12    individual defendant; or (2) by virtue of the individual’s control of, and direct participation
13    in the alleged activities.” Mulato v. Wells Fargo Bank, N.A., 76 F. Supp. 3d 929, 945 (N.D.
14    Cal. 2014); see Transgo, Inc. v. AJAC Transmission Parts Corp., 768 F.2d 1001, 1021 (9th
15    Cir. 1985); Platypus Wear, Inc., 2018 WL 3706876, at *7.
16          Under the first exception, “[i]f a corporation is an alter ego of an individual or
17    another corporation, then the district court may disregard the corporate form and exercise
18    personal jurisdiction over the other individual or entity.” ADO Fin., AG v. McDonnell
19    Douglas Corp., 931 F. Supp. 711, 715 (C.D. Cal. 1996) (citing Certified Building Products,
20    Inc. v. NLRB, 528 F.2d 968, 969 (9th Cir. 1976)). In other words, “where a corporation is
21    the alter ego of the stockholders so as to justify disregard of the corporate entity[,]
22    jurisdiction over the corporation will support jurisdiction over the stockholders.” Flynt
23    Distrib. Co. v. Harvey, 734 F.2d 1389, 1393 (9th Cir. 1984) (quoting Sheard v. Superior
24    Court, 114 Cal. Rptr. 743, 745 (Cal. Ct. App. 1974)); see Platypus Wear, Inc., 2018 WL
25    3706876, at *8. “Because the facts relating to personal jurisdiction are intertwined with the
26    merits of its claims, a plaintiff need only make a prima facie showing of alter ego liability.”
27    Platypus Wear, 2018 WL 3706876, at *8 (citing Data Disc, Inc. v. Sys. Tech. Assocs., Inc.,
28    557 F.2d 1280, 1285 (9th Cir. 1977)).

                                                 11
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5666 Page 12 of 62



 1          “To apply the alter ego doctrine, the court must determine (1) that there is such unity
 2    of interest and ownership that the separate personalities of the corporation and the
 3    individuals no longer exist and (2) that failure to disregard the corporation would result in
 4    fraud or injustice.” Flynt Distrib. Co., 734 F.2d at 1393; see Iconlab, Inc. v. Bausch Health
 5    Companies, Inc., 828 F. App’x 363, 364 (9th Cir. 2020); Conde v. Sensa, 259 F. Supp. 3d
 6    1064, 1068 (S.D. Cal. 2017). “To determine whether there is a sufficient unity of interest
 7    and ownership to support alter ego liability, courts consider factors like: commingling of
 8    funds, failure to maintain minutes or adequate corporate records, identification of the
 9    equitable owners with the domination and control of the two entities, the use of the same
10    office or business locations, the identical equitable ownership of the two entities, the use
11    of a corporation as a mere shell, instrumentality or conduit for a single venture or the
12    business of an individual, and failure to adequately capitalize a corporation.” Apple Inc. v.
13    Allan & Assocs. Ltd., 445 F. Supp. 3d 42, 52 (N.D. Cal. 2020) (citing Pac. Mar. Freight,
14    Inc. v. Foster, No. 10-CV-0578-BTM-BLM, 2010 WL 3339432, at *6 (S.D. Cal. Aug. 24,
15    2010)).
16          Under the second exception, “a court may assert personal jurisdiction over an
17    individual based upon ‘the individual’s control of, and direct participation in the alleged
18    activities’ of the corporation.” Tangiers Inv’rs, 2011 WL 3299099, at *2 (quoting Wolf
19    Designs, Inc. v. DHR & Co., 322 F. Supp. 2d 1065 (C.D. Cal. 2004)). “[A] corporate officer
20    can be subject to jurisdiction based on his own sufficient individual contacts with the
21    forum.” Moser, 2020 WL 1849664, at *5 (quoting In re Boon Glob. Ltd., 923 F.3d 643,
22    652 (9th Cir. 2019)); see Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d
23    725, 734 (9th Cir. 1999) (“A corporate officer or director is, in general, personally liable
24    for all torts which he authorizes or directs or in which he participates, notwithstanding that
25    he acted as an agent of the corporation and not on his own behalf.”); Roberts v. Obelisk,
26    No. 18CV2898-LAB (BGS), 2019 WL 1902605, at *4 (S.D. Cal. Apr. 29, 2019)
27    (“Individual [d]efendants cannot take advantage of the so-called ‘fiduciary-shield doctrine’
28    if their contacts with California would otherwise give rise to jurisdiction.”). This results in

                                                 12
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5667 Page 13 of 62



 1    a straightforward application of the specific personal jurisdiction analysis; an individual’s
 2    contacts with a forum are assessed without regard to whether the contacts arose out of the
 3    individual’s personal or professional capacity. See Lewis v. Travertine, Inc., No. 2:17-cv-
 4    00016-CAS (JCx), 2017 WL 1511292, at *6 (C.D. Cal. Apr. 24, 2017) (“Accordingly, for
 5    purposes of specific jurisdiction, the Court’s analysis is little altered by the fiduciary shield
 6    doctrine.”); Leroy-Garcia v. Brave Arts Licensing, No. C 13-01181 LB, 2013 WL
 7    4013869, at *7 (N.D. Cal. Aug. 5, 2013) (“[T]he proper inquiry is to look specifically at
 8    the minimum contacts of the individual regardless of whether that individual was acting
 9    within his or her official capacity.”). 5 The Court now turns to the personal jurisdiction
10    analysis.
11           B.      Specific Personal Jurisdiction
12           “Personal jurisdiction over a nonresident defendant is tested by a two-part analysis.
13    First, the exercise of jurisdiction must satisfy the requirements of the applicable state long-
14    arm statute. Second, the exercise of jurisdiction must comport with federal due process.”
15    Dow Chemical Co. v. Calderon, 422 F.3d 827, 830 (9th Cir. 2005) (quoting Chan v. Society
16    Expeditions, 39 F.3d 1398, 1404–05 (9th Cir. 1994)). Because no federal statute authorizes
17    personal jurisdiction in this case, the Court applies the law of the state in which it sits to
18    determine whether it has personal jurisdiction over Defendants. Fed. R. Civ. P. 4(k)(1)(A).
19    “California’s long-arm statute, Cal. Civ. Proc. Code § 410.10, is coextensive with federal
20
      5
21            For the sake of clarity, the Court refers to these as exceptions to the fiduciary shield doctrine, but
      notes that this seems to be a misnomer. Neither “exception” represents a deviation from Calder’s core
22    holding, and neither allows the type of jurisdictional overreaching the fiduciary shield doctrine aims to
      prevent, namely, haling an employee into court solely by virtue of his or her position in a company. Under
23    the “alter ego” exception, if an individual and corporation are found to be alter egos, then they are no
24    longer considered to be two legally separate entities, but rather a “consolidated entity.” See Ranza v. Nike,
      Inc., 793 F.3d 1059, 1072 (9th Cir. 2015). Thus, the shield need not be pierced, because for purposes of
25    personal jurisdiction, the individual and the company are one and the same. Under the “control and
      participate” exception, an employee’s own actions are assessed for minimum contacts with the forum
26    state. This is simply the typical specific personal jurisdiction test; if an individual participated in conduct
      giving rise to jurisdiction in a forum state, the first two prongs (purposeful direction and “arising out of”)
27    are met. Whether that conduct was undertaken in a personal or official capacity is irrelevant. Again, the
28    fiduciary shield need not be pierced, as jurisdiction is being exercised on the basis of the individual’s own
      contacts with the forum, not the contacts of his or her corporation.

                                                        13
                                                                                                3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5668 Page 14 of 62



 1    due process requirements, so the jurisdictional analyses under state law and federal due
 2    process are the same.” Mavrix Photo, 647 F.3d at 1223 (quoting Schwarzenegger, 374 F.3d
 3    at 800–01). “Due process, in turn, requires that each party ‘have certain minimum contacts’
 4    with the forum state ‘such that the maintenance of the suit does not offend traditional
 5    notions of fair play and substantial justice.’” In re Boon Glob. Ltd., 923 F.3d at 650
 6    (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
 7          Specific jurisdiction exists when all three elements of the following test are satisfied:
 8          (1) The non-resident defendant must purposefully direct his activities or
            consummate some transaction with the forum or resident thereof; or perform
 9
            some act by which he purposefully avails himself of the privilege of
10          conducting activities in the forum, thereby invoking the benefits and
            protections of its laws; (2) the claim must be one which arises out of or relates
11
            to the defendant’s forum-related activities; and (3) the exercise of jurisdiction
12          must comport with fair play and substantial justice, i.e. it must be reasonable.
13    Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (citations omitted). The plaintiff
14    bears the burden of satisfying the first two prongs; the burden then shifts to the defendant
15    to demonstrate that the third prong is not satisfied. CollegeSource, Inc. v. AcademyOne,
16    Inc., 653 F.3d 1066, 1076 (9th Cir. 2011).
17          The form of the inquiry into the first prong of this test “depends on the nature of the
18    claim at issue,” and whether it sounds in contract or tort. Picot, 780 F.3d at 1212. Actions
19    sounding in tort are assessed under the purposeful direction analysis. See id. Whether a
20    defendant has purposefully directed his or her activities at the forum state requires
21    application of another three-part test: “The defendant must have ‘(1) committed an
22    intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
23    knows is likely to be suffered in the forum state.’” Axiom Foods, Inc. v. Acerchem Int’l,
24    Inc., 874 F.3d 1064, 1069 (9th Cir. 2017) (quoting Washington Shoe Co. v. A-Z Sporting
25    Goods Inc., 704 F.3d 668, 673 (9th Cir. 2012)). The primary inquiry of purposeful direction
26    is “whether defendants have voluntarily derived some benefit from their interstate activities
27    such that they ‘will not be haled into a jurisdiction solely as a result of ‘random,’
28    ‘fortuitous,’ or ‘attenuated’ contacts.’” Glob. Commodities Trading Grp., 972 F.3d at 1107

                                                14
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5669 Page 15 of 62



 1    (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–75 (1985)).
 2          To satisfy the second prong of specific jurisdiction, that the claims “arise out” of
 3    forum-related activities, a “Plaintiff[] must show that [it] would not have suffered an injury
 4    ‘but for’ [the Defendant’s] forum related conduct.” Myers v. Bennett Law Offices, 238
 5    F.3d 1068, 1075 (9th Cir. 2001); see also Menken v. Emm, 503 F.3d 1050, 1058 (9th Cir.
 6    2007). Once a plaintiff has established the first two prongs, the burden shifts to the
 7    defendant to “present a compelling case that the presence of some other considerations
 8    would render jurisdiction unreasonable.” Burger King Corp., 471 U.S. at 477. The Ninth
 9    Circuit applies a seven-part balancing test to determine whether a case satisfies the “fair
10    play and substantial justice” element:
11          (1) the extent of the defendants’ purposeful injection into the forum state’s
            affairs; (2) the burden on the defendant of defending in the forum; (3) the
12
            extent of conflict with the sovereignty of the defendant’s state; (4) the forum
13          state’s interest in adjudicating the dispute; (5) the most efficient judicial
            resolution of the controversy; (6) the importance of the forum to the plaintiff’s
14
            interest in convenient and effective relief; and (7) the existence of an
15          alternative forum.
16    Dole Food Co. v. Watts, 303 F.3d 1104, 1114 (9th Cir. 2002).
17          C.     QuickBox Defendants
18          The Court first examines Plaintiff’s allegation that the entity QuickBox Defendants
19    (Quick Box, LLC and Quick Holdings, LLC) should be considered alter egos of one
20    another for purposes of personal jurisdiction. Plaintiff alleges that Defendant Quick
21    Holdings, LLC is “the owner of Quick Box LLC, and on information and belief, controls
22    and directs Quick Box LLC’s activities through its executives.” (Doc. No. 1 ¶ 15.) These
23    allegations are conclusory statements unsupported by any factual assertions regarding the
24    extent or nature of Defendant Quick Holdings, LLC’s control over Defendant Quick Box,
25    LLC. Plaintiff asserts that Defendant Quick Holdings, LLC did not expressly deny this
26    allegation in its submitted declaration, and thus the Court must take Plaintiff’s allegation
27    as true. (Doc. No. 59 at 7.) This is incorrect; Defendant Quick Holdings, LLC’s declaration
28    states that Quick Holdings, LLC is a holding company that owns Quick Box, LLC, and that

                                                15
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5670 Page 16 of 62



 1    the two entities maintain separate bank accounts. (Doc. No. 37-1 Adelé Decl. ¶ 4.)
 2    Furthermore, the Court is under no obligation to take Plaintiff’s conclusory and factually
 3    unsupported allegations as true. See Williams v. Yamaha Motor Co., 851 F.3d 1015, 1025
 4    (9th Cir. 2017). The Court concludes that Plaintiff has not made a prima facie case that
 5    there is such unity of interest and ownership that the separate personalities of Quick
 6    Holdings, LLC and Quick Box, LLC no longer exist.6 The Court will therefore analyze
 7    their contacts with California on an individual basis.
 8                   1.     Quick Box, LLC
 9           Defendant Quick Box, LLC is a limited liability company organized in Colorado,
10    with its principal place of business in Colorado. (Doc. Nos. 1 ¶ 14; 36-1 Adelé Decl. ¶ 3.)
11    It argues that it is not subject to specific personal jurisdiction because: (1) Plaintiff cannot
12    satisfy the second or third elements of the purposeful direction test, (2) Plaintiff’s claims
13    do not arise out of Quick Box, LLC’s alleged California-related conduct, and (3) exercising
14    jurisdiction over it would be unreasonable. (Doc. No. 36 at 7–14.)
15           The Court concludes Plaintiff has sufficiently alleged that Defendant Quick Box,
16    LLC purposefully directed its activities toward California. Plaintiff alleges that Defendant
17    Quick Box, LLC purposefully directed its activities toward California by shipping products
18    to California residents, accepting and processing returns and complaints from California
19    residents, and providing other fulfillment services for its clients in connection with
20    California customers. (Doc. No. 1 ¶ 292.) First, for the purposes of the “intentional act”
21    requirement, it matters only that the defendant intended to perform “an actual, physical act
22    in the real world.” Schwarzenegger, 374 F.3d at 806 (citations omitted). Here, Plaintiff
23    alleges that Quick Box, LLC shipped the La Pura products to her and other members of the
24    putative class. (Doc. No. 1 ¶¶ 227–29.) Defendant Quick Box, LLC does not deny
25
26    6
              Plaintiff provides caselaw regarding the “agency” theory of personal jurisdiction in her opposition
      to Defendant Quick Holdings, LLC’s motion. (Doc. No. 59 at 9–10.) Because Plaintiff’s conclusory
27    allegations are clearly insufficient to support a prima facie case for personal jurisdiction over Defendant
28    Quick Holdings, LLC under either an agency or an alter ego theory, the Court does not delve further into
      the agency theory.

                                                      16
                                                                                             3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5671 Page 17 of 62



 1    Plaintiff’s allegation that it was the fulfillment company that provided Plaintiff with the La
 2    Pura products, and impliedly concedes in its motion that Plaintiff has satisfied this prong.
 3    (Doc. No. 36 at 8.) Therefore, Defendant Quick Box, LLC committed an intentional act for
 4    the purposes of specific jurisdiction.
 5           Second, Plaintiff has pled sufficient allegations that Defendant Quick Box, LLC
 6    expressly aimed its conduct at California. Plaintiff alleges that Defendant Quick Box, LLC
 7    knew the consumers it was shipping products to were California residents by virtue of their
 8    shipping addresses. (Doc. No. 1 ¶ 293.) She alleges the shipments were continuous and
 9    regular given the subscription service nature of the La Pura products, and that the shipments
10    have been ongoing since at least early 2019. (Id.) Perhaps most significantly, Plaintiff also
11    alleges that Defendant Quick Box, LLC specifically advertises to its clients that it is an
12    ideal service to select for shipment and fulfillment services to California. (Id. ¶ 294.) She
13    provides a QuickBox press release which states: “[w]ith nearly 70% of most consumer
14    orders coming from California, Texas, Florida and New York making it very important to
15    have one’s business equidistant from those locations. Choosing a fulfillment center located
16    in a place like Denver, Colorado [where Quick Box, LLC is located] allows businesses to
17    get their orders to their customers in a matter or 3 to 4 business days or less.” (Id.)
18    Defendant Quick Box, LLC is also alleged to provide “full returns processing services” for
19    its clients, such as the La Pura Defendants, which entails tracking the reasons for returns,
20    managing inventory, and handling refunds and chargebacks. (Id. ¶¶ 268–70.) These
21    allegations are largely uncontradicted by Defendant Quick Box, LLC’s declaration.7
22    Plaintiff also alleges Defendant Quick Box, LLC assists its clients with advertising and
23
24    7
              (See Doc. No. 36-1 Adelé Decl. ¶ 5 (“Quick Box, LLC provides fulfillment services [which] may
25    include product storage, boxing and placing shipping labels on products, facilitating shipment of products,
      product inventory tracking, and product return processing.”).) Defendant Quick Box, LLC denies
26    processing “consumer payments, consumer refunds, or chargebacks.” (Id. ¶ 8.) Plaintiff provides excerpts
      from a 2019 QuickBox sales brochure describing how third-party fulfillment services, such as QuickBox,
27    can assist with “returns/refunds and chargebacks.” (Doc. No. 55-4 Ex. 5 at 4, 12.) At the motion to dismiss
28    stage, the Court resolves this evidentiary conflict in Plaintiff’s favor. See Glencore Grain Rotterdam B.V.
      v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1119 (9th Cir. 2002).

                                                      17
                                                                                             3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5672 Page 18 of 62



 1    marketing materials for the products it ships, such as by designing product labels and
 2    drafting proposed advertising copy for clients to adapt and use. (Id. ¶¶ 230, 240, 244–47.)
 3    This allegation is denied by Defendant Quick Box, LLC, who states it “does not provide
 4    online advertising, website development or operation . . . for its clients” and never
 5    interacted with any of the sixty-six (66) business entities identified in Plaintiff’s complaint
 6    “to design, review or approve any advertising copy on any ‘La Pura’ website.” (Doc. No.
 7    36-1 Adelé Decl. ¶ 9.) In rebuttal, Plaintiff points to product sheets written by Defendant
 8    Quick Box, LLC that she alleges served as the basis for the product descriptions and
 9    advertisements used on the La Pura website, which utilize similar language. (Doc. No. 55
10    at 4; Ex. 9; Ex. 10; Ex. 11; Ex. 33.) She identifies multiple statements made on Defendant
11    Quick Box, LLC’s website referencing its product “label templates,” “label design,” and
12    other label customization services. (Doc. No. 1 ¶¶ 251–56; Doc. No. 55 at 4.) She notes
13    that in its promotional materials, Defendant Quick Box, LLC references its expertise and
14    experience in marketing. (Doc. No. 55 at 4; Ex. 4; Ex. 12.) And finally, she points out that
15    Defendant Quick Box, LLC’s denial is limited to interactions with the sixty-six named
16    entities and does not extend to the La Pura John Doe Defendants also referenced in the
17    complaint. (Doc. No. 55 at 7.) At this stage, the Court takes Plaintiff’s allegations as true
18    and resolves evidentiary conflicts in Plaintiff’s favor. See Schwarzenegger, 374 F.3d at
19    800; Glencore Grain Rotterdam, 284 F.3d at 1119.
20           Defendant Quick Box, LLC directs the Court to Adam v. Barone, a recent case from
21    the Northern District of California involving similar allegations against a fulfillment
22    company and its executive. (Doc. No. 36 at 5.)8 In Adam, the district court granted the
23    defendants’ motions to dismiss for lack of personal jurisdiction on the grounds that plaintiff
24    had failed to adequately plead the express aiming prong of purposeful direction. No. 20-
25
26    8
              The QuickBox Defendants request that the Court take judicial notice of the Northern District’s
      September 14, 2020 order in Adam v. Barone. (Doc. No. 36-2.) Plaintiff did not oppose the request for
27    judicial notice. The Court grants Defendants’ request to take judicial notice of the court document, as it is
28    a matter of public record, which is generally subject to notice. Lee v. City of L.A., 250 F.3d 668, 688–89
      (9th Cir. 2001).

                                                       18
                                                                                              3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5673 Page 19 of 62



 1    CV-00761-EMC, 2020 WL 4584182, at *10 (N.D. Cal. Aug. 10, 2020). The court held
 2    plaintiff’s primary argument – that defendants “had access to her ZIP code, which,
 3    according to her, meant they could foresee her suffering harm in California” – was
 4    insufficient to establish express aiming. Id. Contrary to Defendant Quick Box, LLC’s
 5    assertion that Adam v. Barone governs the present case, the Court considers it to be
 6    distinguishable on two counts.
 7          First, the Adam court noted that “the instant case identifies only a single transaction
 8    in California and does not allege facts to support a claim that [defendants] conducted
 9    extensive, repeated business in California.” Id. In contrast, Plaintiff has alleged that
10    Defendant Quick Box, LLC has been shipping La Pura products to consumers in California
11    since at least early 2019. (Doc. No. 1 ¶ 293.) The Adam court even noted that “some Courts
12    have found the express aiming prong is satisfied when defendants knowingly conduct
13    regular business with individuals in the forum state and repeatedly ship goods into the
14    forum.” 2020 WL 4584182, at *10; see Oakley, Inc. v. Donofrio, No. SACV 12-02191-
15    CJC(RNBx), 2013 WL 12126017, at *6 (C.D. Cal. June 14, 2013). In fact, the Court
16    considers the present case to be more similar to those cited in Adam than Adam itself. In
17    Oakley, the court found that defendants – who were alleged to have unlawfully sold Oakley
18    products via eBay – had expressly aimed their activities toward California because they
19    “all interacted with California consumers by accepting orders from those consumers
20    through eBay and shipping products to consumers in California.” 2013 WL 12126017, at
21    *6. “While Defendants did not themselves operate eBay or specifically choose to sell to
22    California customers, they did not passively place their items in the stream of commerce
23    but rather exploited the benefits of the California market. They actively conducted
24    transactions with California customers, . . . and shipped products into California.” Id. This
25    is analogous to Defendant Quick Box, LLC’s role in the present case, and dispenses with
26    its argument that it “only sends a product out for delivery to a consumer in California if
27    and when Quick Box, LLC’s client directs this.” (Doc. No. 36-1 Adelé Decl. ¶ 7.)
28

                                                19
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5674 Page 20 of 62



 1          Second, the Adam court concluded plaintiff had not adequately pled the “something
 2    more” necessary to satisfy the express aiming prong. “[F]oreign acts with foreseeable
 3    effects in the forum state alone cannot satisfy this prong without showing ‘something
 4    more’—i.e., a showing that the defendant intentionally directed activities or targeted
 5    individuals in the forum state.” Adam, 2020 WL 4584182, at *9 (citing Pakootas v. Tech
 6    Cominco Metals, Ltd., 905 F.3d 565, 577 (9th Cir. 2018). The court held that “even if
 7    [defendants] knew that [plaintiff] would suffer harm in California by virtue of knowing her
 8    ZIP code and sending products to her in California, this knowledge alone does not satisfy
 9    the ‘express aiming’ prong absent a showing that they specifically directed their activities
10    to California or intentionally targeted individuals in California.” In the present matter,
11    Plaintiff has made allegations and proffered exhibits regarding Defendant Quick Box,
12    LLC’s role in handling product returns and chargebacks, creating advertising copies and
13    product labels, producing inventory reports, and other fulfillment services alleged to have
14    been utilized in connection with the La Pura products received by Plaintiff. (Doc. No. 1
15    ¶¶ 230, 240, 244–47, 268–70.) She has also made the uncontroverted allegation that
16    Defendant Quick Box, LLC specifically advertised to its clients that it is an ideal service
17    for shipment and fulfillment services to California consumers. (Id. ¶ 294.) These
18    allegations constitute “something more” showing that Defendant Quick Box, LLC
19    specifically directed its shipping and fulfillment activities toward California. In sum, taking
20    Plaintiff’s allegations are true, and resolving evidentiary conflicts in Plaintiff’s favor, the
21    Court concludes that Plaintiff has pled enough at this stage to support the express aiming
22    prong of purposeful direction.
23          As for the third prong of purposeful direction, Plaintiff must show that Defendant
24    Quick Box, LLC “knew or should have known that the impact of its [conduct] would cause
25    harm likely to be suffered in California.” Fighter’s Mkt., Inc. v. Champion Courage LLC,
26    207 F. Supp. 3d 1145, 1155 (S.D. Cal. 2016) (citing Washington Shoe Co., 704 F.3d at
27    672–73). The Court concludes Plaintiff has adequately pled this prong by alleging that
28    Defendant Quick Box, LLC knew its shipments were going to California consumers by

                                                 20
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5675 Page 21 of 62



 1    virtue of the California shipping addresses. (Doc. No. 1 ¶¶ 293, 296.) The Court assumes
 2    the truth of Plaintiff’s allegations and resolves factual conflicts in Plaintiff’s favor at this
 3    stage of the proceedings. As such, the Court concludes that Plaintiff has made a prima facie
 4    showing that Defendant Quick Box, LLC committed intentional acts, that the acts were
 5    targeted at Plaintiff and other consumers in California, and that it knew that economic loss
 6    could be suffered in California. See Dole Food Co., 303 F.3d at 1111.
 7          Next, the Court concludes Plaintiff has sufficiently alleged that her claims arise out
 8    of Defendant Quick Box, LLC’s California-related activities. See Myers, 238 F.3d at 1075.
 9    Plaintiff’s injuries arise out of her experience with a product that was shipped to her by
10    Defendant Quick Box, LLC. Defendant’s argument that by shipping the product, it actually
11    helped Plaintiff rather than injure her, is inapposite; Plaintiff has alleged that shipping the
12    La Pura product was a necessary part of the alleged fraudulent scheme to avoid detection,
13    as well as to enable repeated charges for continued shipments of unwanted products. (Doc.
14    No. 55 at 13.) Having found that Plaintiff has met her burden of satisfying the first two
15    prongs of the specific personal jurisdiction analysis, the Court turns to whether Defendant
16    Quick Box, LLC has adequately demonstrated that exercising jurisdiction over it would be
17    unreasonable. The Court concludes it has not. Defendant Quick Box, LLC argues that its
18    contacts with California are “happenstance” and it has not purposefully interjected itself
19    into California, that it would be a serious financial burden to defend itself in California,
20    and that all of its operations and employees are located in Colorado, making Colorado an
21    alternative, more efficient forum. (Doc. No. 36 at 12–13.) After reviewing the Dole Food
22    Co. factors, the Court concludes Defendant Quick Box, LLC has not met its burden to
23    present a compelling case that exercising personal jurisdiction in this case would be
24    unreasonable. See Burger King Corp., 471 U.S. at 477. Thus, the Court concludes that
25    Plaintiff has made a prima facie showing that this Court has personal jurisdiction over
26    Defendant Quick Box, LLC. See Pebble Beach, 453 F.3d at 1154–55. Accordingly, the
27    Court denies Defendant Quick Box, LLC’s motion to dismiss for lack of personal
28    jurisdiction.

                                                 21
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5676 Page 22 of 62



 1                  2.      Quick Holdings, LLC
 2           Defendant Quick Holdings, LLC is a limited liability company organized in
 3    Colorado, with its principal place of business in Colorado. (Doc. No. 1 ¶ 15.) The sole
 4    allegation specific to Quick Holdings, LLC in Plaintiff’s complaint is that it is “the owner
 5    of Quick Box LLC, and on information and belief, controls and directs Quick Box LLC’s
 6    activities through its executives.” (Id. ¶ 15.) This allegation was insufficient to support a
 7    conclusion that Quick Box, LLC and Quick Holdings, LLC are alter egos, and it is similarly
 8    insufficient to support a conclusion that the Court has personal jurisdiction over Quick
 9    Holdings, LLC. Therefore, the Court grants Defendant Quick Holdings, LLC’s motion to
10    dismiss for lack of personal jurisdiction.9
11                  3.      Stephen Adelé, Chad Biggins, and James Martell
12           Defendant Stephen Adelé, a resident of Colorado, is the Chief Executive Officer of
13    Quick Box, LLC. (Doc. Nos. 1 ¶ 16; 38-1 Adelé Decl. ¶¶ 1–2.) Defendant Chad Biggins,
14    a resident of Georgia, was the Chief Operating Officer of Quick Box, LLC until December
15    2019. (Doc. Nos. 1 ¶ 17; 40-1 Biggins Decl. ¶¶ 1–2). Defendant James Martell, a resident
16    of Colorado, is Vice President of Sales of Quick Box, LLC. (Doc. Nos. 1 ¶ 18; 39-1 Martell
17    Decl. ¶¶ 1–2.) All three argue that the fiduciary shield doctrine prevents the Court from
18    exercising jurisdiction over them based on actions taken in their official capacity as
19    executives of Quick Box, LLC, and that instead the Court’s analysis is limited to their
20    personal contacts with California. (Doc. Nos. 38 at 8–9; 39 at 7–8; 40 at 7–8.). As discussed
21    above, this is incorrect. See supra Section I.A. Plaintiff contends that Defendants Adelé,
22    Biggins, and Martell directly controlled and participated in the alleged misconduct directed
23    at California. (Id.) Under this “exception” to the fiduciary shield doctrine, the Court
24    examines Defendants Adelé, Biggins, and Martell’s own individual contacts with
25    California, whether conducted in a personal or official capacity, to determine if they are
26
27    9
              Because the Court dismiss Quick Holdings, LLC from this action for lack of personal jurisdiction,
28    for the remainder of this Order, “the QuickBox Defendants” refers to Quick Box, LLC, Stephen Adelé,
      Chad Biggins, and James Martell only.

                                                     22
                                                                                           3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5677 Page 23 of 62



 1    sufficient to warrant the exercise of jurisdiction over them in connection with forum-related
 2    claims. See Brown, 2008 WL 2128057, at *10 (citing Davis, 885 F.2d at 520).
 3           Plaintiff alleges that because Defendants Adelé, Biggins, and Martell were
 4    personally involved in Defendant Quick Box, LLC’s shipping and fulfillment services
 5    purposefully directed at California, their actions also constitute purposeful direction toward
 6    California. Plaintiff alleges Defendants Adelé, Biggins, and Martell directed QuickBox’s
 7    relationships with clients like the La Pura Defendants, and assisted those clients by
 8    providing them with a variety of fulfillment services, such as advertising and marketing
 9    templates. (Doc. No. 1 ¶ 298.) 10 Plaintiff alleges Defendant Adelé was involved in
10    QuickBox’s specific targeting of the California market, and notes that he provided the
11    statement about the benefit of choosing a centrally located fulfillment service for the
12    previously discussed QuickBox press release. (Id. ¶ 294.) In that press release, Defendant
13    Adelé also provides detail on how QuickBox excels at three back-end metrics for shipment
14    and fulfillment services, i.e., time-to-home, back orders and inventory, and return
15    processing time. (Id.) She also alleges he uses his background in sales and marketing to
16    assist in QuickBox’s marketing services. (Id. ¶ 282.) Plaintiff alleges Defendant Biggins is
17    one of the co-founders of QuickBox Fulfillment (originally named “2Chads Fulfillment”).
18    (Id. ¶ 274.) She alleges he was involved in the creation of QuickBox’s skincare “white
19    label” program, which the La Pura Defendants allegedly used. (Id. ¶ 280.) She alleges
20    QuickBox uses his marketing experience in promotional materials to customers, and that
21    he was involved in the creation of sample marketing language that was provided to La
22    Pura. (Id.) Finally, Plaintiff alleges Defendant Martell, who is the Vice President of Sales
23    for QuickBox, directly assists QuickBox’s clients, like the La Pura Defendants. (Id. ¶ 18.)
24
25
      10
             Similar to Defendant Quick Box, LLC, all three individual QuickBox Defendants deny having any
26    “personal or professional dealings with any of the sixty-six (66) business entities” identified in Plaintiff’s
      complaint as part of the La Pura Defendants. (Doc. Nos. 38-1 Adelé Decl. ¶ 4; 39-1 Martell Decl. ¶ 3; 40-
27    1 Biggins Decl. ¶ 3.) Plaintiff has alleged additional John Doe individuals and entities also make up the
28    La Pura Defendants, and at this stage, the Court takes Plaintiff’s allegations as true and resolves
      evidentiary conflicts in Plaintiff’s favor. See Schwarzenegger, 374 F.3d at 800.

                                                       23
                                                                                               3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5678 Page 24 of 62



 1    She alleges QuickBox references his marketing experience in promotional materials to
 2    potential clients. (Id.) Because the Court assumes the truth of Plaintiff’s allegations and
 3    resolves factual conflicts in Plaintiff’s favor at this stage of the proceedings, the Court
 4    concludes Plaintiff has pled sufficient allegations to make a prima facie showing that
 5    Defendants Adelé, Biggins, and Martell committed intentional acts, that the acts were
 6    targeted at Plaintiff and other consumers in California, and that they knew that economic
 7    loss could be suffered in California. See Dole Food Co., 303 F.3d at 1111. Plaintiff has
 8    made a prima facie showing that their contacts with California are not random, and that
 9    they have voluntarily derived some benefit from their interstate activities. See Glob.
10    Commodities Trading Grp., 972 F.3d at 1107.
11          Next, the Court concludes Plaintiff has sufficiently alleged that her claims arise out
12    of Defendants Adelé, Biggins, and Martell’s California-related activities. Plaintiff’s injury
13    arose out of her experience with products that were shipped to her by Defendant Quick
14    Box, LLC. Defendants Adelé, Biggins, and Martell directly controlled and participated in
15    Defendant Quick Box, LLC’s shipping and fulfillment services targeted at California
16    consumers; as a result of these services, Plaintiff – a California consumer – suffered an
17    injury. See Myers, 238 F.3d at 1075. Having found that Plaintiff has met her burden of
18    satisfying the first two prongs of the specific personal jurisdiction analysis at this stage, the
19    Court turns to whether Defendants Adelé, Martell, and Biggins have adequately
20    demonstrated that exercising jurisdiction over them would be unreasonable. The Court
21    concludes they have not. Defendants Adelé, Martell, and Biggins contend they have not
22    personally interjected themselves into California, that it would be financially burdensome
23    to litigate in California, and that the documents in witnesses are in Colorado, making
24    Colorado an alternative, more efficient forum. (Doc. Nos. 38 at 13–14; 39 at 13–14; 40 at
25    13–14.) After reviewing the Dole Food Co. factors, the Court concludes Defendants Adelé,
26    Martell, and Biggins have not met their burden to present a compelling case that exercising
27    personal jurisdiction in this case would be unreasonable. See Burger King Corp., 471 U.S.
28    at 477. In sum, the Court concludes Plaintiff has made sufficient allegations to support

                                                  24
                                                                                     3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5679 Page 25 of 62



 1    personal jurisdiction over the three individual QuickBox Defendants at this stage of the
 2    proceedings. Accordingly, the Court denies Defendants Adelé, Martell, and Biggins’
 3    motions to dismiss for lack of personal jurisdiction.
 4           D.      Konnektive Defendants
 5           As with the QuickBox Defendants, the Court first addresses Plaintiff’s allegation
 6    that the Konnektive Defendants (Konnektive Corporation, Konnektive LLC, Konnektive
 7    Rewards LLC, Kathryn Martorano, Matthew Martorano, and Martorano Holdings LLC)
 8    are alter egos of one another, and therefore the contacts of one can be imputed to the others
 9    for personal jurisdiction. (Doc. No. 1 ¶ 343.) The complaint alleges that the Konnektive
10    Defendants do not follow corporate formalities, that all of the entities operate primarily out
11    of Georgia, and that all of the entities commingle assets and resources. (Id.)
12           The Konnektive Defendants argue that Plaintiff’s alter ego contention is based
13    purely on “information and belief” allegations and offer several declarations seeking to
14    controvert Plaintiff’s allegations. (Doc. Nos. 31 at 23–24; 33 at 9.) 11 Defendant Matthew
15    Martorano states that he is the sole member of Konnektive LLC, Konnektive Rewards
16    LLC, and Martorano Holdings LLC, and that he does not own any shares or other interest
17    in Konnektive Corporation. (Doc. No. 33-1 M. Martorano Decl. ¶¶ 2, 4.) He states his
18    personal assets are not commingled or shared with any of those four entities, and that he
19    maintains separate bank accounts from all of them. (Id. ¶ 4.) Defendant Kathryn Martorano
20    similarly declares that she is the sole owner of Konnektive Corporation, that she does not
21    own any interest in Konnektive LLC, Konnektive Rewards LLC, or Martorano Holdings
22    LLC, and that her personal assets are not commingled or shared with any of the four
23    entities. (Doc. No. 29-1 K. Martorano Decl. ¶¶ 2, 4–5.) She states that Konnektive
24    Corporation solely exists to support Konnektive LLC, and that she assists in issuing
25
26
      11
             The Konnektive Defendants also contend that Plaintiff does not identify which of them is the alter
27    ego versus the shell defendant. (Doc. Nos. 31 at 2; 33 at 2.) This is immaterial to alter ego jurisdiction,
28    which treats the entities and individuals as a “consolidated entity” and a “single enterprise.” See Ranza,
      793 F.3d at 1072.

                                                      25
                                                                                             3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5680 Page 26 of 62



 1    invoices to Konnektive LLC’s clients. (Id. ¶ 3.) Declarations submitted on behalf of the
 2    entity Konnektive Defendants state that all four entities follow corporate formalities, do
 3    not commingle funds or assets with one another, do not share bank accounts or financial
 4    books with one another, and are not parents and/or subsidiaries of each other. (Doc. Nos.
 5    30-1 ¶¶ 21–22, 24; 31-1 ¶¶ 20–21, 23; 32-1 ¶¶ 19–20, 22; 34-1 ¶¶ 19–20, 22.)
 6          In rebuttal, Plaintiff offers a verified complaint from a lawsuit filed in Georgia state
 7    court in 2018 against Konnektive Corporation, Konnektive LLC, Konnektive Rewards
 8    LLC, and Matthew Martorano by Jared Hall, the former Chief Technical Officer of
 9    Konnektive Corporation. (Doc. No. 53-6 Ex. 21.) “A verified complaint can, if based on
10    personal knowledge, serve as the equivalent of an affidavit for purposes of a motion to
11    dismiss for lack of personal jurisdiction.” Klian v. Crawford, No. CV 12-02373 MMM
12    (JEMx), 2012 WL 12878721, at *2 n.30 (C.D. Cal. June 6, 2012) (citing Silverstein v.
13    Experienced Internet.com, Inc., No. C 05-0160 PVT, 2005 WL 1629935, *3 (N.D. Cal.
14    July 11, 2005)); see Lew v. Kona Hosp., 754 F.2d 1420, 1423 (9th Cir. 1985). The verified
15    complaint states that there is “no legal separateness” between Konnektive Corporation,
16    Konnektive LLC, and Konnektive Rewards LLC because the LLCs use Konnektive
17    Corporation’s assets to operate their business, (Doc. No. 53-6 Ex. 21 ¶ 2–3), that the current
18    corporate structure of the Konnektive Defendants exists only to avoid paying taxes, (id. ¶¶
19    22, 35–36), that Konnektive Corporation rerouted money it owned to Konnektive LLC, (id.
20    ¶¶ 25–26, 30, 43), that employees of Konnektive Corporation performed services for
21    Konnektive LLC while being paid by Corporation, (id. ¶ 29), that the companies ignored
22    formalities in distributions to shareholders, (id. ¶¶ 27–28), that intellectual property assets
23    were transferred between companies without regard to who paid for them, (id. ¶¶ 45–46),
24    that Matthew Martorano used corporate assets for his personal expenses, (id. ¶ 48–53, 78–
25    79), and that Konnektive Corporation, Konnektive LLC, and Konnektive Rewards LLC in
26    fact all operate out of the same Georgia offices, (id. ¶ 80).
27          The Konnektive Defendants make several objections to Plaintiff’s use of the Georgia
28    complaint, all of which are unavailing. (Doc. Nos. 33 at 25; 77 at 4.) First, the case on

                                                 26
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5681 Page 27 of 62



 1    which they rely, In re Connetics Corp. Sec. Litig., is irrelevant to the case at hand, as it
 2    does not involve a plaintiff seeking to use a verified complaint as evidence to support
 3    personal jurisdiction. 542 F. Supp. 2d 996, 1005 (N.D. Cal. 2008). Second, contrary to
 4    Defendants’ assertion, Plaintiff has demonstrated that the Georgia complaint is verified.
 5    Plaintiff Jared Hall swore to the truth of the complaint’s facts under oath before a notary
 6    public. (Doc. No. 53 at 8; 53-6 Ex. 21 at 94.) Under Georgia law, this subjected him to
 7    penalty of perjury. See Dearing v. State, 532 S.E.2d 751, 754 (Ga. Ct. App. 2000) (holding
 8    “verifications signed under oath before a [] notary public” were executed under penalty of
 9    perjury); see also Finch v. State, 756 S.E.2d 265, 266 (Ga. Ct. App. 2014). The fact that
10    the verification omits the phrase “under penalty of perjury” does not render it inadmissible,
11    as “[federal] [c]ourts have treated complaints as verified that do not strictly conform to
12    the[] requirements [of 28 U.S.C. § 1746], so long as the plaintiff states under penalty of
13    perjury that the contents of the complaint are true and correct.” Klian, 2012 WL 12878721,
14    at *2 n.30 (citing Schroeder v. McDonald, 55 F.3d 454, 460 n.10 (9th Cir. 1995)). Finally,
15    Defendants state without any further argument or evidence that it “is not the situation here”
16    that the plaintiff has personal knowledge. (Doc. No. 77 at 4.) From this conclusory
17    statement, it is unclear whether Defendants are referring to Plaintiff Tan or Jared Hall, the
18    plaintiff in the Georgia lawsuit. Either way, it is irrelevant. Plaintiff Tan did not file, sign,
19    or swear to the truth of the Georgia complaint; she does not need to have personal
20    knowledge of the allegations therein. And there is no indication – much less a showing by
21    Defendants – that the Georgia complaint was not based on Plaintiff Jared Hall’s personal
22    knowledge.
23          Because the Court assumes the truth of Plaintiff’s allegations and resolves factual
24    conflicts in Plaintiff’s favor at this stage of the proceedings, the Court concludes Plaintiff
25    has alleged sufficient facts and offered sufficient conflicting evidence to make a prima
26    facie showing that the separate personalities of Defendants Konnektive Corporation,
27    Konnektive LLC, Konnektive Rewards LLC, and Matthew Martorano do not exist, and
28    rather they are alter egos. See Schwarzenegger, 374 F.3d at 800; Fighter’s Mkt., 207 F.

                                                  27
                                                                                     3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5682 Page 28 of 62



 1    Supp. 3d at 1149 n.3. The Court also concludes that Plaintiff has made a prima facie
 2    showing that failure to find alter ego liability would result in injustice. 12
 3           However, the Court concludes Plaintiff has not made a prima facie showing that
 4    Defendants Martorano Holdings LLC and Kathryn Martorano are also part of the
 5    “consolidated entity.” See Ranza, 793 F.3d at 1072. Plaintiff alleges in the complaint that
 6    “on information and belief,” Defendant Martorano Holdings LLC does not follow
 7    corporate formalities along with the other entities, commingles its assets with the other
 8    entities, and assists with the scheme by transferring and holding assets gained from the
 9    alleged unlawful activities. (Doc. No. 1 ¶¶ 343, 345.) These conclusory allegations are
10    insufficient for a prima facie showing, especially considering Defendant Martorano
11    Holdings LLC has submitted a conflicting declaration. (Doc. No. 34-1 ¶¶ 20–22.)
12    Plaintiff’s evidence regarding the Georgia lawsuit is immaterial to Defendant Martorano
13    Holdings LLC, as it was not named in the lawsuit or referenced in the Georgia plaintiff’s
14    verified complaint. Plaintiff does make specific factual allegations regarding Defendant
15    Kathryn Martorano’s direct control over and involvement with the development of
16    Konnektive’s CRM software. (Doc. No. 1 ¶¶ 318–19.) But those allegations do not
17    establish any of the factors relevant to the alter ego doctrine analysis, i.e., commingling of
18    funds, undercapitalization, etc. Plaintiff’s allegations on those factors are conclusory and
19    contradicted by Defendant Kathryn Martorano’s declaration. Again, Plaintiff’s evidence
20    regarding the Georgia lawsuit is immaterial as Defendant Kathryn Martorano was not a
21    party to the Georgia lawsuit.
22           In summary, the Court concludes that Plaintiff has alleged sufficient facts to make a
23    prima facie showing that Defendants Konnektive Corporation, Konnektive LLC,
24    Konnektive Rewards LLC, and Matthew Martorano constitute a “consolidated entity,” and
25
26    12
              For the second prong, Plaintiff alleges it would be “inequitable not to treat these
      entities/individuals as alter egos of one another because their corporate structure is a sham designed to
27    avoid paying taxes, frustrate creditors, avoid document discovery requests, and force creditors to pursue
28    the Defendants in a jurisdiction (Puerto Rico) where their connections are in fact minimal.” (Doc. No. 1
      ¶ 343.)

                                                     28
                                                                                           3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5683 Page 29 of 62



 1    therefore the contacts of one can be imputed to the others for purposes of personal
 2    jurisdiction. See Flynt Distrib. Co., 734 F.2d at 1393. The Court also concludes Plaintiff
 3    has not alleged sufficient facts at this stage to support the allegation that Martorano
 4    Holdings LLC and Kathryn Martorano are part of the “consolidated entity,” and thus will
 5    not treat them as alter egos for purposes of personal jurisdiction. Having determined the
 6    appropriate analytical scope for each of the Konnektive Defendants, the Court now turns
 7    to the personal jurisdiction analysis itself.
 8                   1.      Konnektive LLC, Konnektive Rewards                          LLC,      Konnektive
                             Corporation, and Matthew Martorano
 9
             The Court first analyzes the contacts of the “consolidated entity” of Konnektive
10
      LLC, Konnektive Rewards LLC, Konnektive Corporation, and Matthew Martorano (the
11
      “Konnektive Entity”). Konnektive LLC is a limited liability company organized under the
12
      laws of Puerto Rico. (Doc. No. 31-1 M. Martorano Decl. ¶ 3.) Konnektive LLC develops
13
      and licenses customer relationship management software (“CRM software”). (Id. ¶ 4.)
14
      Konnektive Corporation is a Georgia corporation. (Doc. No. 30-1 K. Martorano Decl. ¶ 3.)
15
      Its primary business is to provide sales support, account management, and software
16
      development services for Konnektive LLC. (Id. ¶ 5.) Konnektive Rewards LLC is a limited
17
      liability company organized under the laws of Puerto Rico. (Doc. No. 32-1 M. Martorano
18
      Decl. ¶ 3.) Matthew Martorano is a resident of San Juan, Puerto Rico. (Doc. No. 33-1 M.
19
      Martorano Decl. ¶ 2.)
20
             Plaintiff argues Konnektive’s CRM software, which she alleges was licensed to and
21
      utilized by the La Pura Defendants, serves as the basis for personal jurisdiction over the
22
      Konnektive Entity. (Doc. No. 1 ¶¶ 346–51.) 13 She alleges that Konnektive’s CRM software
23
24
      13
25            The Konnektive Entity states it has never “contracted with or otherwise formed any business
      relationship with any of the sixty-six (66) business entities identified as the ‘La Pura Defendants.’” (Doc.
26    Nos. 30-1 K. Martorano Decl. ¶ 20; 31-1 M. Martorano Decl. ¶ 19; 32-1 M. Martorano Decl. ¶ 18; 33-1
      M. Martorano Decl. ¶ 6.) In opposition, Plaintiff notes that the declarations do not deny transacting with
27    the Doe Defendants referenced in Plaintiff’s complaint. (Doc. No. 53 at 2.) Additionally, she alleges and
28    submits exhibits showing that the La Pura websites utilized the Konnektive CRM software. (Doc. Nos. 1
      ¶¶ 302–06; 53 at 2, Ex. 3, Ex. 4, Ex. 5.) The Court concludes Plaintiff has sufficiently created a factual

                                                       29
                                                                                              3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5684 Page 30 of 62



 1    is used on the La Pura Defendants’ websites to rotate through the various merchant
 2    accounts used to bill customers, thus avoiding any one merchant ID from being flagged for
 3    too many chargebacks and/or investigations from financial institutions. (Id. ¶ 301.) This
 4    “load balancer” feature allows users to set caps on the number of chargebacks for each
 5    merchant ID, as well as a monthly cap on the amount of money that is charged to each
 6    merchant ID. (Id. ¶¶ 330–32.) Plaintiff alleges Konnektive’s CRM software is provided as
 7    “Software as a Service” (“SaaS”), which means the software is centrally hosted by
 8    Konnektive, who licenses it to clients (“subscribers”) on a subscription basis. (Doc. No. 53
 9    Ex. 2.) 14 According to Konnektive’s standard End User License Agreement, Konnektive
10    provides services such as “customization/integration, user identification and password
11    change management, data import/export, monitoring, technical support, maintenance,
12    training, backup and recovery and change management” for its subscribers. (Id.) Subscriber
13    data, which includes “information input into the Software interface by Subscriber” and
14    “user behavior on Subscriber’s website,” is “stored on Konnektive’s servers.” (Id.) The
15    captured data includes “personally identifiable information [] collected, used, processed,
16    stored, or generated as the result of the use of the Services,” including customer names,
17    addresses, telephone numbers, and credit card information. (Id.) Plaintiff alleges that every
18    time a California consumer enters his or her shipping address and credit card information
19    to make a purchase on the La Pura website, the Konnektive CRM software selects which
20    merchant ID to use to bill the consumer based on the number of chargebacks associated
21    with a particular ID, and gathers and transmits data about that consumer’s purchase in and
22    out of California. (Doc. Nos. 1 ¶¶ 346–47; 53 at 9–10.) She alleges that since the
23    Konnektive CRM software gathers and stores data about consumers, including their
24    addresses, the Konnektive Entity knew their software was being used to target California
25
26    conflict with regards to this issue, and thus resolves the conflict in Plaintiff’s favor at the motion to dismiss
      stage. See Schwarzenegger, 374 F.3d at 800.
27
      14
28           The Konnektive Entity’s declarations do not contradict Plaintiff’s allegations regarding the manner
      in which its software operates. (See Doc. Nos. 30-1; 31-1; 32-1; 33-1.)

                                                         30
                                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5685 Page 31 of 62



 1    residents. (Id.) She alleges that the manner in which the Konnektive CRM software
 2    operates – Software as a Service – is significant. (Doc. No. 53 at 1–2.) Rather than being a
 3    one-time download by a user, when the Konnektive Entity licenses a subscription to its
 4    CRM software to a client, the Konnektive Entity continues to host, operate, and manage
 5    the client’s use of the software, gathers and stores data related to the client’s use of the
 6    software, and generally actively facilitates and provides ongoing services to its clients in
 7    connection with its software. (Id.) According to Konnektive’s website, the Konnektive
 8    CRM software “becomes the hub of your business, running and managing all of your sales
 9    transactions, customer service, product fulfillment management, sales tracking, and more.”
10    (Doc. No. 53-4 Ex. 7.) Plaintiff alleges this functionality results in the Konnektive Entity
11    having continuous, ongoing, and known contacts with California consumers. (Doc. No. 1
12    ¶ 348.) The Court concludes Plaintiff has pled sufficient allegations to support purposeful
13    direction toward California by the Konnektive Entity at this time. The Konnektive Entity’s
14    software and associated services being used to collect data on California consumers and
15    bill California consumers for purchases constitutes an intentional act that was expressly
16    aimed at California, and that the Konnektive Entity knew or should have known would
17    cause harm likely to be suffered in California. See Axiom Foods, 874 F.3d at 1069;
18    Fighter’s Mkt., 207 F. Supp. 3d at 1155. These allegations are sufficient at this time to
19    show that the Konnektive Entity voluntarily derived some benefit from their interstate
20    activities. See Glob. Commodities Trading Grp., 972 F.3d at 1107.
21          Next, the Court concludes Plaintiff has sufficiently alleged that her claims arise out
22    of the Konnektive Entity’s California-related activities. See Myers, 238 F.3d at 1075.
23    Plaintiff’s injuries arose when she purchased a product on a website integrated with the
24    Konnektive CRM software and was billed by merchant accounts rotated by the Konnektive
25    software. Plaintiff has also alleged that but for the load balancing software rotating the
26    merchant accounts and enabling the alleged fraudulent scheme to escape detection and
27    avoid investigation by financial institutions, she would not have been injured. (Doc. No. 1
28    ¶ 347.) Having found that Plaintiff has met her burden of satisfying the first two prongs of

                                               31
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5686 Page 32 of 62



 1    the specific personal jurisdiction analysis, the Court turns to whether the Konnektive Entity
 2    has adequately demonstrated that exercising jurisdiction over it would be unreasonable.
 3    The Court concludes it has not. The Konnektive Entity argues the burden on it to litigate
 4    in California is substantial, and that documents and witnesses reside in an alternative, more
 5    efficient forum. (Doc. No. 33 at 10.) After reviewing the Dole Food Co. factors, the Court
 6    concludes the Konnektive Entity has not met its burden to present a compelling case that
 7    exercising personal jurisdiction in this case would be unreasonable. See Burger King Corp.,
 8    471 U.S. at 477. In sum, the Court concludes Plaintiff has made a prima facie showing of
 9    personal jurisdiction over Konnektive LLC, Konnektive Rewards LLC, Konnektive
10    Corporation, and Matthew Martorano. See Pebble Beach, 453 F.3d at 1154–55.
11    Accordingly, the Court denies Defendants Konnektive LLC, Konnektive Rewards LLC,
12    Konnektive Corporation, and Matthew Martorano’s motions to dismiss for lack of personal
13    jurisdiction.
14                    2.   Martonaro Holdings LLC
15          Defendant Martorano Holdings LLC is a Puerto Rico limited liability company.
16    (Doc. No. 34-1 ¶ 3.) The sole allegations specific to Defendant Martorano Holdings LLC
17    in Plaintiff’s complaint are that “on information and belief,” it does not follow corporate
18    formalities along with the other entities, commingles its assets with the other entities, and
19    assists with the scheme by transferring and holding assets gained from the alleged unlawful
20    activities. (Doc. No. 1 ¶¶ 343, 345.) These allegations were insufficient to support a
21    conclusion that Martorano Holdings LLC was part of the “consolidated entity” and thus an
22    alter ego of the other Konnektive Defendants, and are similarly insufficient to support a
23    conclusion that the Court has personal jurisdiction over Martorano Holdings LLC.
24    Therefore, the Court grants Defendant Martorano Holdings LLC’s motion to dismiss for
25    lack of personal jurisdiction.15
26
27
      15
28            Because the Court dismisses Martorano Holdings LLC from this action for lack of personal
      jurisdiction, for the remainder of this Order, “the Konnektive Defendants” refers to Konnektive

                                                 32
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5687 Page 33 of 62



 1                   3.      Kathryn Martorano
 2           Defendant Kathryn Martorano, a resident of Georgia, is the sole owner of
 3    Konnektive Corporation. (Doc. No. 29-1 K. Martorano Decl. ¶¶ 1–2.) She argues that the
 4    fiduciary shield doctrine “excludes from the jurisdictional analysis an individual’s contacts
 5    performed in the course of official corporate duties.” (Doc. No. 78 at 3.) As discussed
 6    above, this is incorrect. See supra Section I.A. Plaintiff contends that Defendant Kathryn
 7    Martorano directly controlled and participated in the alleged misconduct directed at
 8    California. (Id.) Under this “exception” to the fiduciary shield doctrine, the Court examines
 9    Defendant Kathryn Martorano’s own individual contacts with California, whether
10    conducted in a personal or official capacity, to determine if they are sufficient to warrant
11    the exercise of jurisdiction over them in connection with forum-related claims. See Brown,
12    2008 WL 2128057, at *10 (citing Davis, 885 F.2d at 520). The Court has already concluded
13    that Plaintiff has sufficiently pled a prima facie case for exercising jurisdiction over the
14    Konnektive Entity. Thus, the remaining question is whether Defendant Kathryn Martorano
15    directly participated in and/or controlled the conduct giving rise to personal jurisdiction
16    over the Konnektive Entity. The Court concludes that Plaintiff has pled sufficient
17    allegations to make a showing of this as well.
18           Plaintiff alleges Defendant Kathryn Martorano is a direct and active participant in
19    the development and operation of the Konnektive CRM software. (Doc. No. 1 ¶ 319.) She
20    alleges Defendant Kathryn Martorano assisted with the development of Konnektive’s
21    specialized software with load balancing functionality and is involved with the sale and
22    operation of the software for Konnektive’s clients. (Id. ¶ 537.) Plaintiff alleges she provides
23    assistance to Konnektive’s clients, such as the La Pura Defendants, with the technical
24    aspects of the Konnektive CRM software implementation. (Id. ¶ 319.)16 Plaintiff notes that
25
26    Corporation, Konnektive LLC, Konnektive Rewards LLC, Matthew Martorano, and Kathryn Martorano
      only.
27
      16
28           Like the Konnektive Entity, Defendant Kathryn Martorano denies having any “personal or
      professional dealings with any of the purported ‘shell entities’” identified in Plaintiff’s complaint. (Doc.

                                                       33
                                                                                              3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5688 Page 34 of 62



 1    Konnektive has previously touted Defendant Kathryn Martorano’s experience in
 2    “information technology, as well as accounting and online billing systems” and has claimed
 3    that she focuses “primarily on client implementations, building business requirements, and
 4    project management.” (Id.) Because the Court assumes the truth of Plaintiff’s allegations
 5    and resolves factual conflicts in Plaintiff’s favor at this stage of the proceedings, the Court
 6    considers these allegations to be sufficient for a prima facie showing of Defendant Kathryn
 7    Martorano’s personal involvement in Konnektive’s software services. Thus, the Court
 8    concludes Plaintiff has pled sufficient allegations to make a prima facie showing that
 9    Defendant Kathryn Martorano directly controlled and participated in the alleged activities
10    purposefully directed at California. See Dole Food Co., 303 F.3d at 1111.
11            Next, the Court concludes Plaintiff has sufficiently alleged that her claims arise out
12    of Defendant Kathryn Martorano’s California-related activities. See Myers, 238 F.3d at
13    1075. Plaintiff’s injuries arose when she purchased a product on a website integrated with
14    the Konnektive CRM software and was billed by merchant accounts rotated by the
15    Konnektive CRM software. Plaintiff has sufficiently alleged that Defendant Kathryn
16    Martorano was directly involved in the development and operation of the Konnektive CRM
17    software. (Doc. No. 1 ¶ 319.) Having found that Plaintiff has met her burden of satisfying
18    the first two prongs of the specific personal jurisdiction analysis at this stage, the Court
19    turns to whether Defendant Kathryn Martorano has adequately demonstrated that
20    exercising jurisdiction over her would be unreasonable. The Court concludes she has not.
21    Defendant Kathryn Martorano argues the burden on her to litigate in California is
22    substantial, and that documents and witnesses reside in an alternative, more efficient forum.
23    (Doc. No. 29 at 10.) After reviewing the Dole Food Co. factors, the Court concludes
24    Defendant Kathryn Martorano has not met her burden to present a compelling case that
25    exercising personal jurisdiction in this case would be unreasonable. In sum, the Court
26
27    No. 29-1 K. Martorano Decl. ¶ 6.) For the same reasons stated above, (see n.13), the Court concludes
28    Plaintiff has sufficiently created a factual conflict with regards to this issue, and thus resolves the conflict
      in Plaintiff’s favor at the motion to dismiss stage. See Schwarzenegger, 374 F.3d at 800.

                                                        34
                                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5689 Page 35 of 62



 1    concludes Plaintiff has pled sufficient allegations to support personal jurisdiction over
 2    Defendant Kathryn Martorano at this stage of the proceedings. Accordingly, the Court
 3    denies Defendant Kathryn Martorano’s motion to dismiss for lack of personal jurisdiction.
 4    II.   Whether the Court Has Subject Matter Jurisdiction Over Plaintiff’s Claims
 5          The United States Constitution “limits the jurisdiction of federal courts to ‘Cases’
 6    and ‘Controversies.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 559 (1992). Rule 12(b)(1)
 7    allows for dismissal where there is a “lack of subject-matter jurisdiction.” Fed. R. Civ. P.
 8    12(b)(1). “Article III of the Constitution requires that a plaintiff have standing to assert
 9    claims in federal court.” Jones v. Micron Tech. Inc., 400 F. Supp. 3d 897, 906 (N.D. Cal.
10    2019) (citing Lujan, 504 U.S. at 560). “Challenges to Article III standing implicate a
11    court’s subject matter jurisdiction and therefore are properly raised under Federal Rule of
12    Civil Procedure 12(b)(1).” Id. (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)).
13    A Rule 12(b)(1) motion can be a facial or a factual challenge to jurisdiction. Thornhill
14    Publishing Co. v. General Tel. & Elec. Corp., 594 F.2d 730, 733 (9th Cir. 1979). “In a
15    facial attack, the challenger asserts that the allegations contained in a complaint are
16    insufficient on their face to invoke federal jurisdiction. By contrast, in a factual attack, the
17    challenger disputes the truth of the allegations that, by themselves, would otherwise invoke
18    federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
19    In considering a facial challenge, the court accepts the plaintiff’s allegations as true and
20    draws all reasonable inferences in the plaintiff’s favor in determining “whether the
21    allegations are sufficient as a legal matter to invoke the court’s jurisdiction.” Leite v. Crane
22    Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “In resolving a factual attack on jurisdiction, the
23    district court may review evidence beyond the complaint” and “need not presume the
24    truthfulness of the plaintiff’s allegations.” Safe Air for Everyone, 373 F.3d at 1039.
25          A.     Whether There Is A Settlement Agreement Between Plaintiff and the La
                   Pura Defendants
26
            The La Pura Defendants argue that this Court does not have subject matter
27
      jurisdiction over Plaintiff’s claims because during her January 26, 2020 call with La Pura’s
28

                                                 35
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5690 Page 36 of 62



 1    customer service she “agreed to accept a 70% refund and to retain the La Pura product in
 2    exchange for resolving her dispute.” (Doc. No. 25 at 6.) They argue this constituted
 3    Plaintiff accepting a settlement offer, which resolved the dispute, eliminated any actionable
 4    case or controversy, and deprived her of the concrete injury required for Article III
 5    standing. (Id. at 5–7.) Plaintiff vehemently challenges the characterization of her
 6    interaction with the La Pura customer service representative as a “settlement.” (Doc. No.
 7    27 at 1–2.) She contends there was no mutual consent, identifiable parties, definite terms,
 8    or consideration, and therefore there is no enforceable agreement. (Id.) The Court agrees
 9    with Plaintiff.
10          If “the parties’ settlement agreement has resolved all facets of their dispute,” there
11    is no “live case or controversy” for a court to decide. Jones v. McDaniel, 717 F.3d 1062,
12    1067 (9th Cir. 2013) (quoting Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125, 1131–
13    32 (9th Cir. 2005) (en banc)). “A settlement agreement is a contract, and the legal principles
14    which apply to contracts generally apply to settlement contracts.” Monster Energy Co. v.
15    Schechter, 444 P.3d 97, 102 (Cal. 2019); see also Ovchinnikov v. Contech Const. Prod.,
16    Inc., 364 F. App’x 351, 352 (9th Cir. 2010) (“The construction and enforcement of
17    settlement agreements are governed by principles of local law which apply to interpretation
18    of contracts generally.” (citations omitted)). “An essential element of any contract is
19    consent.” Weddington Prods., Inc. v. Flick, 71 Cal. Rptr. 2d 265, 276 (Cal. Ct. App. 1998)
20    (citing Cal. Civ. Code § 1550). “The consent must be mutual.” Id. (citing Cal. Civ. Code
21    § 1565). “Consent is not mutual, unless the parties all agree upon the same thing in the
22    same sense.” Id. (quoting Cal. Civ. Code § 1580). “The existence of mutual consent is
23    determined by objective rather than subjective criteria, the test being what the outward
24    manifestations of consent would lead a reasonable person to believe.” Monster Energy, 444
25    P.3d at 102 (citation omitted). “Accordingly, the primary focus in determining the
26    existence of mutual consent is upon the acts of the parties involved.” Id. “If there is no
27    evidence establishing a manifestation of assent to the ‘same thing’ by both parties, then
28

                                                36
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5691 Page 37 of 62



 1    there is no mutual consent to contract and no contract formation.” Weddington Prods., 71
 2    Cal. Rptr. 2d at 277.
 3          It is obvious from Plaintiff’s conduct during and subsequent to the January 26, 2020
 4    call with La Pura’s customer service that there was no mutual consent between the
 5    purported settling parties. Throughout the call, Plaintiff repeatedly raised concerns about
 6    Defendants’ conduct, objected to the representative’s initial offer to refund her only 50%,
 7    and ultimately gave up arguing for an additional refund, instead saying she would “file it
 8    in court.” (Doc. No. 27 at 3–4.) The day after the conversation, she contacted and retained
 9    a law firm seeking to pursue the lawsuit she had threatened on the call. (Id. at 6.) At no
10    point during the conversation did either party suggest that by receiving a 70% refund and
11    keeping the products, Plaintiff would be releasing any potential legal claims against La
12    Pura. (Doc. No. 25 at 4–5.) To the contrary, Plaintiff ended the call by stating that she
13    would seek relief “in court.” Plaintiff’s words and acts would not lead a reasonable person
14    to believe that she was agreeing to waive her right to file a lawsuit in exchange for the 70%
15    refund. See Monster Energy, 444 P.3d at 102.
16          The La Pura Defendants rely on Guzman v. Visalia Cmty. Bank to argue that
17    Plaintiff’s “grumbling about filing a lawsuit” does not invalidate her acceptance of the
18    settlement agreement. (Doc. No. 35 at 1.) Defendants omit the significant next sentence in
19    Guzman: “grumbling” may not necessarily invalidate an acceptance, but “it must appear
20    that the ‘grumble’ does not go so far as to make it doubtful that the expression is really one
21    of assent.” Guzman v. Visalia Cmty. Bank, 84 Cal. Rptr. 2d 581, 584 (Cal. Ct. App. 1999).
22    That cannot be said to be the case here, as Plaintiff’s explicit declaration of her intention
23    to file a lawsuit belies any suggestion that she expressed assent to a settlement agreement
24    in which she gave up her right to sue. See Netbula, LLC v. BindView Dev. Corp., 516 F.
25    Supp. 2d 1137, 1156 (N.D. Cal. 2007) (holding that plaintiff’s conduct subsequent to the
26    alleged settlement agreement – which included sending emails with threats to sue – did
27    “not resemble the actions of someone who believed the parties had mutually assented to
28    sufficiently definite terms.”).

                                                37
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5692 Page 38 of 62



 1           Because the Court concludes the mutual consent necessary for formation of a legally
 2    binding settlement agreement was not present, it does not need to address the other
 3    arguments made by the parties on this issue. The January 26, 2020 call did not constitute a
 4    settlement agreement between the parties, therefore there is a live case or controversy.
 5    Accordingly, the Court denies the La Pura Defendants’ motion to dismiss for lack of
 6    subject matter jurisdiction over Plaintiff’s case.
 7           B.      Whether Plaintiff Has Standing to Bring Claims Under Other States’
                     Consumer Protection Laws
 8
             For her eighth cause of action, Plaintiff brings claims under the consumer protection
 9
      laws of all fifty states and the District of Columbia. (Doc. No. 1 ¶¶ 545–55.) The La Pura,
10
      Konnektive, and QuickBox Defendants contend that Plaintiff, a resident of California, does
11
      not allege she engaged in the transaction at issue or was injured in any state other than
12
      California, and therefore lacks standing to bring claims for violations of other states’
13
      consumer protection laws. (Doc. Nos. 25 at 19–20; 31 at 22; 36 at 23.) Plaintiff contends
14
      that Defendants had the threshold burden of conducting a choice-of-law analysis, and that
15
      this issue is more appropriately resolved at the class certification stage. (Doc. Nos. 27 at
16
      23–24; 51 at 24–25; 55 at 31.)17 The Court agrees with Defendants that Plaintiff lacks
17
      standing.
18
             “The overwhelming majority of courts have held that Article III standing for state
19
      law claims is necessarily lacking when no plaintiff is alleged to have purchased a product
20
      within the relevant state.” In re Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d
21
      1033, 1095 (S.D. Cal. 2017); see, e.g., Micron Tech. Inc., 400 F. Supp. 3d at 910; Pardini
22
      v. Unilever United States, Inc., 961 F. Supp. 2d 1048, 1061 (N.D. Cal. 2013); Granfield v.
23
      NVIDIA Corp., No. C 11-05403 JW, 2012 WL 2847575, at *4 (N.D. Cal. July 11, 2012).
24
25
      17
              Plaintiff argues the threshold question is “whether California law can be applied nationwide” and
26    charges that Defendants have failed to meet their threshold burden of conducting a choice-of-law analysis.
      (Id.) Plaintiff is incorrect. The threshold question, as noted by Defendants, is whether she has standing to
27    assert claims under the laws of states where she does not reside. The potential application of California’s
28    laws to a nationwide class under a subsequent choice-of-law analysis is irrelevant to that determination.


                                                       38
                                                                                              3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5693 Page 39 of 62



 1    “This is because injury in fact is not established.” In re Packaged Seafood Prod., 242 F.
 2    Supp. 3d at 1095. “In the absence of a named Plaintiff who has purchased a product within
 3    the relevant state—even if there are sufficient allegations of injury under other States’ or
 4    federal law—there can be no determination that an interest was harmed that was legally
 5    protected under the relevant state’s laws.” Id. “Thus, ‘[w]here . . . a representative plaintiff
 6    is lacking for a particular state, all claims based on that state’s laws are subject to
 7    dismissal.’” Pardini, 961 F. Supp. 2d at 1061 (quoting Granfield, 2012 WL 2847575, at
 8    *4); see Mazza v. American Honda Motor Co., Inc., 666 F.3d 581, 594 (9th Cir. 2012)
 9    (“[E]ach class member’s consumer protection claim should be governed by the consumer
10    protection laws of the jurisdiction in which the transaction took place.”)
11          Plaintiff argues that the adoption of the “class certification” approach in Melendres
12    v. Arpaio, 784 F.3d 1254, 1261–62 (9th Cir. 2015), means that this “is a class certification
13    issue, not a standing issue.” (Doc. No. 27 at 24.) Melendres does not stand for the broad
14    proposition Plaintiff asserts, nor does it dictate the outcome of this issue. The class
15    certification approach adopted in Melendres “holds that once the named plaintiff
16    demonstrates her individual standing to bring a claim, the standing inquiry is concluded,
17    and the court proceeds to consider whether the Rule 23(a) prerequisites for class
18    certification have been met.” Melendres, 784 F.3d at 1262. “Under the class certification
19    approach, therefore, ‘any issues regarding the relationship between the class representative
20    and the passive class members—such as dissimilarity in injuries suffered—are relevant
21    only to class certification, not to standing.’” Id. Importantly, this analysis requires that a
22    named plaintiff first have Article III standing for the relevant claims. See In re Packaged
23    Seafood Prod., 242 F. Supp. 3d at 1096; see also DaimlerChrysler Corp. v. Cuno, 547 U.S.
24    332, 352 (2006) (Article III must be measured claim-by-claim); Los Gatos Mercantile, Inc
25    v. E.I. DuPont De Nemours & Co., No. 13-CV-01180-BLF, 2014 WL 4774611, at *4 (N.D.
26    Cal. Sept. 22, 2014) (“[A] claim cannot be asserted on behalf of a class unless at least one
27    named plaintiff has suffered the injury that gives rise to that claim.”). Thus, Melendres
28    does not stand for the proposition that this Court must delay its consideration of standing

                                                 39
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5694 Page 40 of 62



 1    until the class certification stage. See Goldstein v. Gen. Motors LLC, 445 F. Supp. 3d 1000,
 2    1020–21 (S.D. Cal. 2020); Micron Tech. Inc., 400 F. Supp. 3d at 910 (“In Melendres’s
 3    wake, multiple opinions issuing from district courts in the Ninth Circuit, at the pleading
 4    stage of a putative class action, have dismissed sister state claims based on the named
 5    plaintiff’s standing.”). Additionally, Melendres is factually distinct from the present case,
 6    as it “did not confront a situation where named plaintiffs brought claims under the laws of
 7    multiple states where they did not reside and where they were not injured.” Micron Tech.
 8    Inc., 400 F. Supp. 3d at 909.
 9           In sum, Plaintiff must show she has standing for each claim she raises, and Plaintiff
10    does not have standing to bring claims under the laws of states where she has alleged no
11    injury, residence, or other pertinent connection. See Pardini, 961 F. Supp. 2d at 1061; see
12    also In re Packaged Seafood Prod., 242 F. Supp. 3d at 1096–97. Therefore, the Court grants
13    the La Pura, Konnektive, and QuickBox Defendants’ motions to dismiss Plaintiff’s claims
14    under non-California state laws for lack of standing.
15    III.   Whether the Konnektive Defendants Are Immune From Liability Under the
             Communications Decency Act
16
             The Konnektive Defendants contend that they are immune from liability under all
17
      of Plaintiff’s claims under Section 230(c)(1) of the Communications Decency Act
18
      (“CDA”). (Doc. No. 31 at 12–13.) The CDA states that “[n]o provider or user of an
19
      interactive computer service shall be treated as the publisher or speaker of any information
20
      provided by another information content provider,” and expressly preempts any state law
21
      to the contrary. 47 U.S.C. §§ 230(c)(1), (e)(3). “Immunity from liability exists for ‘(1) a
22
      provider or user of an interactive computer service (2) whom a plaintiff seeks to treat, under
23
      a state law cause of action, as a publisher or speaker (3) of information provided by another
24
      information content provider.’” Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093,
25
      1097 (9th Cir. 2019) (quoting Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100 (9th Cir. 2009)).
26
      “This grant of immunity applies only if the interactive computer service provider is not
27
      also an ‘information content provider,’ which is defined as someone who is ‘responsible,
28

                                                40
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5695 Page 41 of 62



 1    in whole or in part, for the creation or development of’ the offending content.” Fair Hous.
 2    Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th Cir.
 3    2008) (citing 47 U.S.C. § 230(f)(3)).
 4           The Court concludes Plaintiff has sufficiently pled that the Konnektive Defendants
 5    are not immune from liability under the CDA. Even assuming that the Konnektive
 6    Defendants qualify as an “interactive computer service,” they are not entitled to CDA
 7    immunity. 18 Plaintiff alleges that rather than being a passive transmitter of information
 8    provided by others, the Konnektive Defendants were actively engaged and involved in the
 9    development of the alleged unlawful content. (Doc. No. 51 at 16–17.) She alleges that
10    every time a customer made a purchase on the La Pura websites, the Konnektive software
11    selected which merchant ID (“MID”) to bill the customer with based on which MID was
12    most likely to be flagged for fraud. (Id.) She alleges this load balancing software is critical
13    to the fraudulent scheme, as without it the fraudulent transactions would be discovered by
14    banks and credit card companies and the merchant accounts would be shut down. (Id.; Doc.
15    No. 1 ¶¶ 328–34, 341.) She also alleges that the Konnektive Defendants’ load balancing
16    software is designed to enable its clients to commit unlawful and fraudulent conduct of the
17    type she alleges and identifies a warning on the Konnektive website to that effect. (Doc.
18    No. 1 ¶¶ 336–37.)
19           “[A] website does not become a developer of content when it provides neutral tools
20    that a user exploits.” Dyroff, 934 F.3d at 1099; see Kimzey, 836 F.3d at 1270 (holding
21    Yelp’s “star-rating system is best characterized as the kind of ‘neutral tool’ operating on
22    ‘voluntary inputs’ that . . . did not amount to content development.”) But “a website helps
23    to develop unlawful content, and thus falls within the exception to section 230, if it
24    contributes materially to the alleged illegality of the conduct.” Roommates, 521 F.3d at
25
26    18
              “The prototypical service qualifying for [CDA] immunity is an online messaging board (or bulletin
      board) on which Internet subscribers post comments and respond to comments posted by others.” Dyroff,
27    934 F.3d at 1097 (quoting Kimzey v. Yelp! Inc., 836 F.3d 1263, 1266 (9th Cir. 2016)). In contrast, here,
28    Plaintiff alleges that the Konnektive Defendants provide back-end CRM software that enables “load
      balancing” across various merchant accounts. (Doc. No. 1 ¶¶ 300–01.)

                                                     41
                                                                                           3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5696 Page 42 of 62



 1    1168 (noting “Roommate does not merely provide a framework that could be utilized for
 2    proper or improper purposes; rather, Roommate’s work in developing the discriminatory
 3    questions, discriminatory answers and discriminatory search mechanism is directly related
 4    to the alleged illegality of the site.”); see Opperman v. Path, Inc., 87 F. Supp. 3d 1018,
 5    1044 (N.D. Cal 2014) (holding no CDA immunity where “allegations target conduct that
 6    goes . . . beyond providing ‘neutral tools to carry out what may be unlawful or illicit’
 7    conduct.”). The term “development” is interpreted “as referring not merely to augmenting
 8    the content generally, but to materially contributing to its alleged unlawfulness.” Id. at
 9    1167–68. Given Plaintiff’s allegations regarding the functionality of Konnektive’s CRM
10    software and the role it plays in the alleged fraudulent scheme, Plaintiff has sufficiently
11    alleged that the Konnektive Defendants are not merely providing “neutral tools” that others
12    exploit for their own unlawful purposes, but rather are materially contributing to the alleged
13    unlawful conduct. See Dyroff, 934 F.3d at 1099; Roommates, 521 F.3d at 1168. The Court
14    thus denies the Konnektive Defendants’ motions to dismiss on the grounds they are
15    immune from liability under the CDA.
16    IV.   Whether Plaintiff’s Complaint Satisfies Rule 12(b)(6)
17          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and
18    plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
19    8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon
20    which relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is
21    appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to
22    support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d
23    1097, 1104 (9th Cir. 2008). To survive a 12(b)(6) motion, a plaintiff must plead “enough
24    facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
25    U.S. 544, 570 (2007). A claim is facially plausible when a plaintiff pleads “factual content
26    that allows the court to draw the reasonable inference that the defendant is liable for the
27    misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the
28    plausibility of a complaint, courts “accept factual allegations in the complaint as true and

                                                 42
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5697 Page 43 of 62



 1    construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v.
 2    St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless, courts
 3    do not “accept as true allegations that are merely conclusory, unwarranted deductions of
 4    fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th
 5    Cir. 2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).
 6    The Court also need not accept as true allegations that contradict matters properly subject
 7    to judicial notice or allegations contradicting the exhibits attached to the complaint.
 8    Sprewell, 266 F.3d at 988.
 9            Where a motion to dismiss is granted, “leave to amend should be granted ‘unless the
10    court determines that the allegation of other facts consistent with the challenged pleading
11    could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
12    655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
13    F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would be futile,
14    the Court may deny leave to amend. See DeSoto, 957 F.2d at 658; Schreiber, 806 F.2d at
15    1401.
16            A.    Whether the Complaint Violates Rule 8(a)
17            The La Pura Defendants contend that Plaintiff’s complaint is excessively long and
18    unnecessarily complex, and that it would be unfair and unreasonable for Defendants to
19    have to understand or respond to it. (Doc. No. 25 at 8–9.) The Konnektive Defendants
20    similarly contend that the complaint is “gross over-pleading” with irrelevant and improper
21    material. (Doc. Nos. 31 at 11–12.) Finally, the QuickBox Defendants argue that the
22    complaint lacks simplicity, conciseness, and clarity. (Doc. No. 36 at 15.) Plaintiff
23    challenges this characterization of the complaint, arguing that it is not unorganized,
24    conclusory, or difficult to understand. (Doc. No. 27 at 13.) She also contends that the Ninth
25    Circuit has rejected the length of a complaint as an independent ground for dismissal under
26    Rule 8(a). (Id.) The Court agrees with Plaintiff.
27            The general rule is that “verbosity or length is not by itself a basis for dismissing a
28    complaint based on Rule 8(a).” Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124,

                                                 43
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5698 Page 44 of 62



 1    1131 (9th Cir. 2008). Rule 8(a) may be violated by “a pleading that was needlessly long,
 2    or a complaint that was highly repetitious, or confused, or consisted of incomprehensible
 3    rambling.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th
 4    Cir. 2011). Previous complaints dismissed under Rule 8(a) have been described by courts
 5    as “argumentative, prolix, replete with redundancy, and largely irrelevant,” McHenry v.
 6    Renne, 84 F.3d 1172, 1177–80 (9th Cir. 1996), “confusing and conclusory,” Hatch v.
 7    Reliance Ins. Co., 758 F.2d 409, 415 (9th Cir. 1985), “verbose, confusing and almost
 8    entirely conclusory,” Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.
 9    1981), and “confusing, distracting, ambiguous, and unintelligible,” Schmidt v. Herrmann,
10    614 F.2d 1221, 1224 (9th Cir. 1980). The important inquiry is whether the complaint is
11    intelligible and logically organized, and sufficiently informs defendants of the allegations
12    and claims made against them; lengthiness alone is insufficient to give rise to dismissal
13    under Rule 8(a). See Hearns, 530 F.3d at 1131–32 (holding that while the complaint
14    “contain[ed] excessive detail,” it was “intelligible and clearly delineate[d] the claims and
15    the Defendants against whom the claims are made” and thus did not violate Rule 8(a)).
16          The La Pura Defendants rely on the Ninth Circuit’s holding in Cafasso for the
17    proposition that “extraordinarily long” complaints may be dismissed for failure to violate
18    Rule 8(a). (Doc. No. 35 at 2.) In Cafasso, the Ninth Circuit upheld the district court’s
19    decision to deny the plaintiff leave to amend her complaint, as plaintiff’s proposed
20    amended complaint was 733 pages long. 637 F.3d at 1058. Putting aside the fact that length
21    alone is insufficient grounds for dismissal under Rule 8(a), Plaintiff’s 159-page complaint
22    is a far cry from the complaint at issue in Cafasso. Conceding that the length of Plaintiff’s
23    complaint “by itself, may not be a cause for dismissal,” the La Pura Defendants also argue
24    that the complaint is “confusing and replete with irrelevant materials,” and that “it remains
25    unclear which Defendant is accused of doing what.” (Doc. No. 35 at 3.) On the contrary,
26    while admittedly lengthy, Plaintiff’s complaint is well-organized and intelligible. Its
27    complexity is due to the complexity, nature, and extent of the underlying fraudulent scheme
28    alleged, and its length is due in part to the sheer number of defendants involved; as Plaintiff

                                                 44
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5699 Page 45 of 62



 1    notes, 16 pages of the complaint is simply listing the numerous shell companies allegedly
 2    operated by the La Pura Defendants. (Doc. No. 27 at 14.) Accordingly, the Court denies
 3    the La Pura, the Konnektive, and the QuickBox Defendants’ motions to dismiss Plaintiff’s
 4    complaint on the basis of violating Rule 8(a).
 5          B.     Whether the Complaint States Claims for Aiding and Abetting and Civil
                   Conspiracy
 6
            For her ninth and tenth causes of action, Plaintiff alleges claims for aiding and
 7
      abetting and civil conspiracy, respectively, against all Defendants. (Doc. No. 1 ¶¶ 556–70.)
 8
      The La Pura, Konnektive, and QuickBox Defendants argue that California does not
 9
      recognize civil conspiracy and aiding and abetting as independent, free-standing causes of
10
      action. (Doc. Nos. 25 at 20; 31 at 22–23; 36 at 18–19.) Defendants are correct. “Under
11
      California law, there is no separate and distinct tort cause of action for civil conspiracy.”
12
      Nat. Alternatives Int’l, Inc. v. Allmax Nutrition, Inc., 258 F. Supp. 3d 1170, 1187 (S.D.
13
      Cal. 2017) (quoting Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d
14
      1211, 1228 (9th Cir. 1997)); see Montoya v. Countrywide Bank, F.S.B., No. C09-
15
      00641JW, 2009 WL 1813973, at *12 (N.D. Cal. June 25, 2009) (“Civil conspiracy, aiding
16
      and abetting, . . . are not independent claims.”). Rather, they are legal doctrines that impose
17
      indirect liability on individuals who may not have actually committed the underlying tort
18
      themselves. See Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 869 P.2d 454, 457 (Cal.
19
      1994); Newton v. Am. Debt Servs., Inc., No. C-11-3228 EMC, 2013 WL 5592620, at *4
20
      (N.D. Cal. Oct. 10, 2013).
21
            Although the complaint pleads conspiracy and aiding and abetting as separate causes
22
      of action, Plaintiff argues in its opposition briefs that the Court should construe the
23
      allegations as theories of indirect liability. (Doc. No. 55 at 24–25.) The Court declines to
24
      do so. The current complaint pleads them as independent causes of action, not as theories
25
      of liability, and the Court declines to make Plaintiff’s arguments as to how each element
26
      of conspiracy and aiding and abetting has been sufficiently alleged for her. Allegations
27
      regarding the manner in which Defendants aided and abetted and/or conspired to engage
28

                                                 45
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5700 Page 46 of 62



 1    in unfair competition, false advertising, and the other alleged misconduct should be pled
 2    with respect to each substantive cause of action, not in a conclusory manner as a standalone
 3    cause of action. (See Doc. No. 1 ¶ 566 (“All of the Defendants (collectively, ‘the
 4    Conspirators’) formed a conspiracy to commit the tortious and unlawful conduct described
 5    herein.”.) As the complaint is currently pled, it would be inappropriate for the Court to
 6    engage in a comprehensive analysis of whether conspiracy or aiding and abetting has been
 7    sufficiently alleged as a theory of liability. Should Plaintiff amend her complaint to allege
 8    the manner in which Defendants aided and abetted and/or conspired to commit each of the
 9    underlying torts, an analysis of their respective indirect liabilities would be appropriate.19
10    In sum, the Court concludes that civil conspiracy and aiding and abetting cannot be pled
11    as individual, standalone causes of action, and to that extent, grants the motions to dismiss
12    Plaintiff’s ninth and tenth causes of action with prejudice. The Court also grants Plaintiff
13    leave to amend her complaint to replead civil conspiracy and aiding and abetting as theories
14    by which any or all of the Defendants may be held indirectly liable for violations of her
15    substantive causes of action.
16            C.      Whether the Complaint States a Claim Under RICO
17            As her seventh cause of action, Plaintiff alleges all Defendants have violated RICO,
18    and conspired to commit RICO violations. (Doc. No. 1 ¶¶ 515–19 (citing 18 U.S.C.
19    §§ 1962(c), 1962(d)).) To maintain a civil RICO claim, a plaintiff must allege that the
20    defendant engaged in: “(1) conduct (2) of an enterprise (3) through a pattern (4) of
21    racketeering activity and, additionally, must establish that (5) the defendant caused injury
22    to plaintiff’s business or property.” Black v. Corvel Enter. Comp Inc., 756 F. App’x 706,
23    708 (9th Cir. 2018) (citing 18 U.S.C. §§ 1962(c), 1964(c)). The La Pura Defendants argue
24    that Plaintiff’s complaint fails to adequately identify and allege a RICO enterprise or
25
26    19
              “[I]n a situation . . . with different actors playing different parts, it is not enough to ‘lump’ together
      the dissimilar defendants and assert that ‘everyone did everything.’” United States ex rel. Anita Silingo v.
27    WellPoint, Inc., 904 F.3d 667, 677 (9th Cir. 2018) (quoting Destfino v. Reiswig, 630 F.3d 952, 958 (9th
28    Cir. 2011)).


                                                         46
                                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5701 Page 47 of 62



 1    predicate RICO acts. (Doc. No. 25 at 15–17.) They argue Plaintiff has failed to “explain
 2    the ways in which decisions were made in the enterprise and the hierarchy of the alleged
 3    actors in the enterprise.” (Id. at 16.) Similarly, the QuickBox Defendants and the
 4    Konnektive Defendants contend that Plaintiff has failed to allege facts establishing that the
 5    87 named defendants functioned as a continuing unit or engaged in activities beyond their
 6    usual business operations, and therefore has not plausibly pled the existence of an
 7    association-in-fact enterprise, much less sub-enterprises. (Doc. Nos. 31 at 19–20; 36 at 20–
 8    21.) They contend that Plaintiff’s allegations regarding predicate acts of racketeering
 9    activity, a pattern of activity, and causation are also inadequate to state a RICO claim. (Doc.
10    Nos. 31 at 20–22; 36 at 25–27.) The Court agrees with Defendants that Plaintiff has not
11    plausibly pled her RICO claims.
12           For purposes of a civil RICO claim, an “‘enterprise’ includes any individual,
13    partnership, corporation, association, or other legal entity, and any union or group of
14    individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). To
15    adequately plead an associated-in-fact RICO enterprise, a plaintiff must: (1) “describe a
16    group of persons associated together for a common purpose of engaging in a course of
17    conduct,” (2) provide “evidence of an ongoing organization, formal or informal,” and
18    (3) provide “evidence that the various associates function as a continuing unit.” Odom v.
19    Microsoft Corp., 486 F.3d 541, 549 (9th Cir. 2007) (quoting United States v. Turkette, 452
20    U.S. 576, 583 (1981)); see Boyle v. United States, 556 U.S. 938, 946 (2009) (“[A]n
21    association-in-fact enterprise must have at least three structural features: a purpose,
22    relationships among those associated with the enterprise, and longevity sufficient to permit
23    these associates to pursue the enterprise’s purpose.”). “[A]n associated-in-fact enterprise
24    under RICO does not require any particular organizational structure.”20 Odom, 486 F.3d at
25
26
      20
              The Court notes that Defendants incorrectly assert that Plaintiff must plead “the hierarchy of the
27    enterprise” or “a decision-making framework.” (See Doc. No. 31 at 19). RICO does not require this. See,
28    e.g., Boyle, 556 U.S at 946; Odom, 486 F.3d at 551.


                                                      47
                                                                                            3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5702 Page 48 of 62



 1    551 (overruling Chang v. Chen, 80 F.3d 1293 (9th Cir. 1996)); see Boyle, 556 U.S. at 948
 2    (“Such a group need not have a hierarchical structure or a ‘chain of command.’”). However,
 3    “[s]imply characterizing routine commercial dealing as a RICO enterprise is not enough.”
 4    Gardner v. Starkist Co., 418 F. Supp. 3d 443, 461 (N.D. Cal. 2019); see Shaw v. Nissan N.
 5    Amer., Inc., 220 F. Supp. 3d 1046, 1054 (C.D. Cal. 2016) (“[C]ourts have overwhelmingly
 6    rejected attempts to characterize routine commercial relationships as RICO enterprises.”);
 7    Gomez v. Guthy–Renker, LLC, No. 14-cv-01425-JGB, 2015 WL 4270042, at *11 (C.D.
 8    Cal. Jul. 13, 2015) (“RICO liability must be predicated on a relationship more substantial
 9    than a routine contract between a service provider and its client.”). Plaintiffs must “do
10    ‘[s]omething more’ to ‘render [their] allegations plausible within the meaning of Iqbal and
11    Twombly.’” Eclectic Properties East, LLC v. Marcus & Millichap Co., 751 F.3d 990, 999
12    (9th Cir. 2014) (quoting In re Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1108 (9th
13    Cir. 2013)).
14          “‘Racketeering activity, the fourth element, requires predicate acts,’ often – as here
15    – mail and wire fraud.” Monterey Bay Military Hous., LLC v. Ambac Assurance Corp.,
16    No. 17-CV-04992-BLF, 2019 WL 4888693, at *12 (N.D. Cal. Oct. 3, 2019) (quoting
17    Eclectic Properties, 751 F.3d at 997). “Where, as here, the racketeering activity alleged is
18    fraud, . . . the heightened pleading requirements of Rule 9(b) apply to the predicate acts.”
19    Shaw, 220 F. Supp. 3d at 1053; see Doan v. Singh, 617 F. App’x 684, 685 (9th Cir. 2015)
20    (“RICO fraud allegations are subject to the heightened pleading standard of Rule 9(b).”).
21    “In the RICO context, a Plaintiff must ‘detail with particularity the time, place, and manner
22    of each act of fraud, plus the role of each defendant in each scheme.’” Shaw, 220 F. Supp.
23    3d at 1053 (citing Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397,
24    405 (9th Cir. 1991)). “The mail and wire fraud statutes are identical except for the particular
25    method used to disseminate the fraud, and contain three elements: (A) the formation of a
26    scheme to defraud, (B) the use of the mails or wires in furtherance of that scheme, and
27    (C) the specific intent to defraud.” Monterey Bay, 2019 WL 4888693, at *12 (quoting
28    Eclectic Properties, 751 F.3d at 997). “The intent to defraud may be inferred from a

                                                 48
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5703 Page 49 of 62



 1    defendant’s statements and conduct.” Eclectic Properties, 751 F.3d at 997 (quoting United
 2    States v. Peters, 962 F.2d 1410, 1414 (9th Cir. 1992)). “In the absence of direct evidence
 3    of intent, the party asserting fraud must first prove ‘the existence of a scheme which was
 4    reasonably calculated to deceive persons of ordinary prudence and comprehension,’ and
 5    then, ‘by examining the scheme itself’ the court may infer a defendant’s specific intent to
 6    defraud.” Id. (quoting United States v. Green, 745 F.2d 1205, 1207 (9th Cir. 1984)). “When
 7    companies engage in [] transactions that are facially legitimate . . . a significant level of
 8    factual specificity is required to allow a court to infer reasonably that such conduct is
 9    plausibly part of a fraudulent scheme.” Id. at 997–98.
10          Plaintiff alleges the existence of: (1) an associated-in-fact “Overall Enterprise,”
11    made up of “all the Defendants,” (Doc. No. 1 ¶ 521), (2) an associated-in-fact “La Pura
12    Enterprise,” made up of all the La Pura Defendants, including the named entities as well
13    as the John Doe Defendants, (id. ¶ 523), (3) an associated-in-fact “QuickBox Enterprise”
14    made up of Quick Box LLC and Quick Holdings LLC, (id. ¶ 525), and (4) an associated-
15    in-fact “Konnektive Enterprise,” made up of Konnektive LLC, Konnektive Corporation,
16    Martorano Holdings LLC, and Konnektive Rewards LLC, (id. ¶ 527). She alleges that
17    Defendants operated the Overall Enterprise through multiple related acts of mail fraud,
18    wire fraud, and bank fraud, and makes similar allegations regarding the operation of the
19    three sub-enterprises. (Id. ¶¶ 521–28.) She alleges the predicate acts had a “common
20    purpose to defraud victims purchasing the La Pura ‘free trial’ products,” and that “[e]ach
21    sale to a victim of the La Pura scam constitutes bank fraud, wire fraud, and mail fraud.”
22    (Id. ¶¶ 532–34.) The predicate acts of mail fraud were allegedly committed when
23    Defendants “shipp[ed] products through the mail system to unwitting victims of the scheme
24    with the intent to fraudulently bill them for those products.” (Id. ¶ 435.) The predicate acts
25    of wire fraud were allegedly committed when the “Defendants transmitted written
26    communications by means of wire as part of their scheme to defraud, in particular through
27    Internet advertisements, their websites, through telephone communications with
28    consumers . . . and through telephone or Internet communications to banks and credit card

                                                49
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5704 Page 50 of 62



 1    companies.” (Id. ¶ 428.) Finally, the predicate acts of bank fraud were allegedly committed
 2    when Defendants fraudulently obtained money that was under the custody or control of
 3    Plaintiff’s financial institution through the use of “false front” websites. (Id. ¶ 420.)
 4    Plaintiff alleges “the enterprise was operating at least of mid-2018,” but then later states
 5    “its inception [was] in or about February 2019.” (Id. ¶¶ 532, 536–38.) She alleges that “[o]n
 6    information and belief, the Doe Defendants behind the La Pura Enterprise consulted with
 7    the QuickBox Defendants and the Konnektive Defendants on a routine basis.” (Id. ¶ 538.)
 8    She alleges the predicate acts affected interstate commerce, and that the Defendants’ RICO
 9    violations were the but-for cause and proximate cause of her concrete financial injury. (Id.
10    ¶¶ 540–43.)
11          The Court concludes Plaintiff has not pled sufficient specific facts that move her
12    RICO allegations from the realm of the possible to the plausible. See Shaw, 220 F. Supp.
13    3d at 1057; see also Doan, 617 F. App’x at 686 (rejecting RICO claim because it was not
14    clear from plaintiffs’ allegations “what exactly each individual did, when they did it, or
15    how they functioned together as a continuing unit.”). This case is similar to Gardner v.
16    Starkist Co., where the court found plaintiffs had sufficiently stated claims for violations
17    of California’s consumer protection and false advertising laws but had failed to state a civil
18    RICO claim. 418 F. Supp. 3d at 460. The plaintiffs alleged the enterprise was made up of
19    entities “that ha[d] all conducted business with StarKist,” and that “the purpose of the
20    enterprise was to fraudulently market, advertise, and label StarKist tuna products as
21    sustainably sourced and dolphin-safe in order to deceive consumers and retailers.” Id. They
22    alleged that Starkist and its co-conspirators “concocted a scheme . . . to falsely represent
23    [to the public], in various pieces of mail, through wires, and on the Internet, that StarKist
24    tuna products were dolphin-safe.” Id. The court agreed with defendants that plaintiffs had
25    “merely identif[ied] a number of entities StarKist allegedly engage[d] in business with and
26    conclusorily state[d] that each of them ‘knew’ StarKist would falsely label its tuna as
27    dolphin-safe.” Id. at 461. The court noted that “describ[ing] the business interactions
28    between StarKist and RICO Co-conspirators and then assert[ing] that these business

                                                50
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5705 Page 51 of 62



 1    interactions were done fraudulently and that the co-conspirators knew that StarKist was
 2    fraudulently advertising its tuna as dolphin-safe” was insufficient to plausibly allege the
 3    existence of a RICO enterprise. Id. at 461–62.
 4          Other courts have dismissed complaints containing allegations of ordinary business
 5    transactions for failing to plausibly allege RICO violations. In Shaw, the court held that
 6    plaintiffs’ complaint “only demonstrate[d] that the parties ‘are associated in a manner
 7    directly related to their own primary business activities.’” 220 F. Supp. 3d at 1057 (citing
 8    In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab.
 9    Litig., 826 F. Supp. 2d 1180, 1202 (C.D. Cal. 2011)). The court distinguished plaintiff’s
10    complaint from other cases where complaints “include[] pages of references to specific
11    communications [that] show[] the defendants acting as an enterprise and engag[ing] in a
12    collaborative scheme to defraud.” Id. at 1056. Similarly, in In re Jamster Mktg. Litig., the
13    court held the plaintiffs “f[e]ll short of providing the particularized allegations required by
14    Rule 9(b).” No. 05CV0819 JM(CAB), 2009 WL 1456632, at *6 (S.D. Cal. May 22, 2009).
15    The court concluded that unlike prior cases involving allegations that defendants “actively
16    worked together in an indispensable and integrated manner to mutually engage in wrongful
17    acts,” plaintiffs’ complaint “fail[ed] to establish that Wireless Providers and Content
18    Providers acted with a common purpose to accomplish the alleged fraudulent scheme.” Id.
19    (citing Odom, 486 F.3d 541). It noted that “[t]he challenge for Plaintiffs is to set forth
20    sufficient allegations to distinguish ordinary business conduct from fraudulent conduct.”
21    Id. at *5. Generally, whether a RICO claim survives a motion to dismiss depends in part
22    on if it is supported by specific factual allegations that enable courts to rule out the innocent
23    explanation in favor of plaintiff’s fraudulent scheme hypothesis. See Eclectic Properties,
24    751 F.3d at 998–99 (rejecting RICO claim when “[a]ll of the facts Plaintiffs have presented
25    are consistent with both their theory of liability and this innocent alternative”); In re Outlaw
26    Lab., LP Litig., No. 18-CV-840-GPC-BGS, 2020 WL 5552558, at *15 (S.D. Cal. Sept. 16,
27    2020) (distinguishing case at hand – which involved demand letters sent solely for
28    fraudulent purposes – from cases in which “allegations or facts did not provide a basis from

                                                  51
                                                                                     3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5706 Page 52 of 62



 1    which to find the RICO members acted in concert to do anything more than perform routine
 2    commercial activities”); In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, &
 3    Prod. Liab. Litig., 295 F. Supp. 3d 927, 981 (N.D. Cal. 2018) (noting that the device
 4    identified by plaintiffs as fraudulent “plausibly had only a deceitful purpose” and thus was
 5    “not developed by accident or as part of routine business dealings”).
 6           Here, Plaintiff’s allegations are conclusory and insufficient to plausibly establish a
 7    RICO claim. Plaintiff identifies business transactions between the Defendants which, if
 8    carried out with a common purpose and as part of a continuing unit, could constitute a
 9    RICO enterprise. She identifies actions taken by the Defendants which, if carried out with
10    the requisite fraudulent intent, could constitute predicate acts. But Plaintiff fails to plead
11    sufficient allegations, much less with the requisite particularity, 21 that Defendants
12    possessed the knowledge, intent, coordination, longevity, etc. to allow the Court to
13    reasonably infer that their facially legitimate conduct constitutes a RICO violation. See
14    Eclectic Properties, 751 F.3d at 997–98; In re Jamster Mktg. Litig., 2009 WL 1456632, at
15    *5. Because Plaintiff has failed to state a claim for a violation of RICO under § 1962(c),
16    the Court concludes that her RICO conspiracy claim must also fail. 22 In sum, the Court
17    grants the La Pura, the QuickBox, and the Konnektive Defendants motions to dismiss
18    Plaintiff’s RICO cause of action.
19           D.      Whether the Complaint States a Claim Under California’s CLRA, FAL,
                     and UCL – Unfair/Fraudulent Prongs
20
             As her first, second, and third causes of action, Plaintiff brings claims under several
21
      of California’s consumer protection laws. (Doc. No. 1 ¶¶ 366–407.) The Consumer Legal
22
23
24    21
              For example, the complaint’s reference to a “common purpose” fails to identify which of the four
25    enterprises alleged by Plaintiff had defrauding consumers as its common purpose, or if that allegation
      applies to all four. (Doc. No. 1 ¶ 534.) In general, it is unclear from the complaint which of the four alleged
26    enterprises conducted what activities and engaged in which misconduct.
27    22
              See Religious Tech. Ctr. v. Wollersheim, 971 F.2d 364, 367 n.8 (9th Cir. 1992) (“Because we find
28    that [plaintiff] has failed to allege the requisite substantive elements of RICO, the conspiracy cause of
      action cannot stand.”).

                                                        52
                                                                                                3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5707 Page 53 of 62



 1    Remedies Act provides a cause of action to consumers who suffer any damage as a result
 2    of “unfair methods of competition and unfair or deceptive acts or practices.” Cal. Civ. Code
 3    §§ 1770(a), 1780(a). The CLRA is intended to “be liberally construed and applied to
 4    promote its underlying purposes, which are to protect consumers against unfair and
 5    deceptive business practices.” Cal. Civ. Code § 1760. California’s False Advertising Law
 6    makes it unlawful to engage in “untrue or misleading” advertising. Cal. Bus. & Prof. Code
 7    § 17500. California’s Unfair Competition Law generally prohibits “any unlawful, unfair or
 8    fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising.”
 9    Cal. Bus. & Prof. Code § 17200. “[A] plaintiff may proceed under the UCL on three
10    possible theories. First, ‘unlawful’ conduct that violates another law is independently
11    actionable under Section 17200. Alternatively, a plaintiff may plead the defendants’
12    conduct is ‘unfair’ within the meaning of the several standards developed by the courts.
13    Finally, a plaintiff may challenge ‘fraudulent’ conduct by showing that ‘members of the
14    public are likely to be deceived’ by the challenged business acts or practices.” Stewart v.
15    Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938, 967 (N.D. Cal. 2015) (internal citations
16    omitted).
17          “[C]laims under these California statutes [CLRA, FAL, and UCL] are governed by
18    the ‘reasonable consumer’ test.” Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir.
19    2008) (citing Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). Under this test,
20    “conduct is deceptive or misleading if it is likely to deceive an ordinary consumer.” Peviani
21    v. Nat. Balance, Inc., 774 F. Supp. 2d 1066, 1070 (S.D. Cal. 2011) (citing Gerber Prod.,
22    552 F.3d at 938). “The California Supreme Court has recognized ‘that these laws prohibit
23    not only advertising which is false, but also advertising which . . . is either actually
24    misleading or which has a capacity, likelihood or tendency to deceive or confuse the
25    public.’” Gerber Prod., 552 F.3d at 938 (quoting Kasky v. Nike, Inc., 45 P.3d 243, 250
26    (Cal. 2002) (internal quotations omitted)). Additionally, actual reliance is required to have
27    standing to sue under the CLRA, FAL, and UCL. See Peviani, 774 F. Supp. 2d at 1070
28    (citing Kwikset Corp. v. Sup. Ct., 246 P.3d 877, 888 (Cal. 2011)); In re Ferrero Litig., 794

                                                53
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5708 Page 54 of 62



 1    F. Supp. 2d 1107, 1111 (S.D. Cal. 2011).
 2          Rule 9(b)’s heightened pleading standard applies to UCL, FAL, and CLRA causes
 3    of actions where, as here, they are “grounded in fraud” or “sound in fraud.” See Kearns v.
 4    Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009); Elias v. Hewlett-Packard Co., 903
 5    F. Supp. 2d 843, 853 (N.D. Cal. 2012). “Rule 9(b) demands that the circumstances
 6    constituting the alleged fraud ‘be specific enough to give defendants notice of the particular
 7    misconduct . . . so that they can defend against the charge and not just deny that they have
 8    done anything wrong.’” Kearns, 567 F.3d at 1124 (citing Bly–Magee v. California, 236
 9    F.3d 1014, 1019 (9th Cir. 2001)). “Averments of fraud must be accompanied by ‘the who,
10    what, when, where, and how’ of the misconduct charged.” Vess v. Ciba-Geigy Corp. USA,
11    317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th
12    Cir. 1997)). “[A] plaintiff must set forth more than the neutral facts necessary to identify
13    the transaction. The plaintiff must set forth what is false or misleading about a statement,
14    and why it is false.” Peviani, 774 F. Supp. 2d at 1071 (quoting Vess, 317 F.3d at 1106).
15    “Plaintiff must state the ‘time, place, and specific content of the false representations.’”
16    Millennium Dental Techs. Inc. v. Terry, No. SA CV 18-0348-DOC (KESx), 2018 WL
17    5094965, at *8 (C.D. Cal. July 16, 2018) (quoting Schreiber, 806 F.2d at 140). For claims
18    involving omissions, “plaintiff must describe the content of the omission and where the
19    omitted information should or could have been revealed, as well as provide representative
20    samples of advertisements, offers, or other representations that plaintiff relied on to make
21    her purchase and that failed to include the allegedly omitted information.” Marolda v.
22    Symantec Corp., 672 F. Supp. 2d 992, 1002 (N.D. Cal. 2009).
23          The Court concludes that Plaintiff’s allegations satisfy Rule 9(b)’s heightened
24    pleading requirements. Plaintiff alleges that on January 10, 2020, she completed an order
25    for a “free trial” of a La Pura skincare product on La Pura’s landing page. (Doc. No. 1
26    ¶¶ 112–13.) She alleges that when she completed her order, in reliance on statements
27    published on Defendants’ advertisements and website, she believed she would only pay a
28    total of $4.94 for the La Pura product. (Id. ¶¶ 13, 112–14.) Plaintiff asserts that Defendants

                                                54
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5709 Page 55 of 62



 1    misled customers through misrepresentations and omissions regarding reviews and
 2    endorsements of the La Pura products, (id. ¶¶ 185–86), the limited supply of the product,
 3    (id. ¶¶ 194–96), the “free trial” nature of the product, (id. ¶¶ 187–93), and the existence of
 4    “false front” websites, (id. ¶¶ 197–206). Plaintiff explains how the statements found in
 5    advertisements and on La Pura’s landing pages are false or misleading: the pictured and
 6    quoted celebrities have not in fact endorsed the La Pura products in question, (id. ¶¶ 128–
 7    29), there is not actually a limited supply of La Pura remaining, (id. ¶¶ 132, 148–51, 154),
 8    and contrary to the claim that consumers will only “pay a small shipping fee,” they actually
 9    are charged the full price of the product and signed up for a monthly subscription of the
10    product, (id. ¶¶ 131, 142–43, 158–59). She provides numerous screenshots of the
11    advertisements and websites displaying the alleged misrepresentations. (Id. ¶¶ 127, 129–
12    33, 136–39, 142, 152, 156.) She alleges that all consumers who purchased a product from
13    the La Pura website – including her – were subjected to similar or identical representations,
14    and reasonably relied on them in making their purchase decisions. (Id. ¶¶ 134, 185, 188,
15    193, 196.) These allegations are sufficient to place Defendants on notice of the
16    circumstances constituting the alleged fraudulent scheme. See Loomis v. Slendertone
17    Distribution, Inc., 420 F. Supp. 3d 1046, 1079 (S.D. Cal. 2019); Peviani, 774 F. Supp. 2d
18    at 1071.
19          Defendants argue that the complaint does not identify the specific representations or
20    omissions in the text message, online survey, or advertisement. (Doc. No. 25 at 11.) They
21    argue the complaint does not identify what sales website Plaintiff viewed, or what that sales
22    website stated or omitted. (Id.) They argue the complaint includes webpages, pictures, and
23    ads that Plaintiff does not allege to have actually seen much less relied upon. (Doc. Nos.
24    31 at 1; 36 at 16.) Contrary to Defendants’ assertions, Plaintiff’s complaint does identify
25    the specific misrepresentations upon which she relied in making her purchase, i.e., that she
26    would only pay a total of $4.94 for her purchase of the La Pura skincare product, among
27    other statements described above. (Doc. No. 1 ¶ 13, 114.) And while Defendants are correct
28    that Plaintiff’s complaint does not specify the exact landing pages or advertisements that

                                                55
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5710 Page 56 of 62



 1    she viewed, she provides multiple examples of La Pura advertisements and websites
 2    containing the alleged misrepresentations and omissions regarding reviews, endorsements,
 3    effectiveness, limited supply, price, etc. (Id. ¶¶ 129–33, 136, 144–52, 155–56.) She alleges
 4    the advertisements and websites she viewed when making her purchase made similar or
 5    identical misrepresentations and omissions, and that other consumers purchasing La Pura
 6    products must have been exposed to them as well. (Id. ¶¶ 134, 185, 188, 193, 196.) That is
 7    sufficient to satisfy Rule 9(b). See In re Oreck Corp. Halo Vacuum & Air Purifiers Mktg.
 8    & Sales Practices Litig., No. ML 12-2317 CAS JEMX, 2012 WL 6062047, at *15 (C.D.
 9    Cal. Dec. 3, 2012) (“It suffices for plaintiffs to provide examples of advertisements similar
10    to those they saw as long as all the advertisements convey the core allegedly fraudulent
11    message.”); Marolda, 672 F. Supp. 2d at 1002. Additionally, and importantly, Plaintiff
12    alleges that her inability to provide the exact URL and advertisements she viewed is by
13    Defendants’ design. (Doc. No. 1 ¶¶ 126, 134.) She alleges Defendants deliberately delete
14    or otherwise make the landing pages inaccessible to avoid detection (and as part of their
15    alleged fraudulent scheme to mislead banks and credit card companies). (Id. ¶¶ 9, 166–69.)
16    It would be unfair to allow Defendants to avoid liability for false advertising by simply
17    eliminating any trace of the false advertisements from view after successfully inducing
18    consumers into purchasing products.
19          The La Pura Defendants also argue Plaintiff failed to identify who published the text
20    message, online survey, or advertisement, who published the sales website, who she
21    entered into a transaction with, or who is in possession of her money. (Doc. No. 25 at 11–
22    14.) They assert that Plaintiff has improperly “lumped” the La Pura Defendants. (Id.) “Even
23    under the more rigid pleading standard of Federal Rule of Civil Procedure 9 . . . the pleader
24    is not required to allege facts that are ‘peculiarly within the opposing party’s knowledge,’
25    and allegations ‘based on information and belief may suffice,’ ‘so long as the allegations
26    are accompanied by a statement of facts upon which the belief is founded.’” Nayab v.
27    Capital One Bank (USA), N.A., 942 F.3d 480, 493–94 (9th Cir. 2019) (quoting Wool v.
28    Tandem Computers Inc., 818 F.2d 1433, 1439 (9th Cir. 1987), overruled on other grounds);

                                                56
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5711 Page 57 of 62



 1    see PAX Water Techs., Inc. v. Medora Corp., No. LA CV18-09143 JAK (AGRx), 2019
 2    WL 4390567, at *9 (C.D. Cal. Aug. 5, 2019) (holding “allegations [regarding specific
 3    defendants] are sufficient when read together with the allegations regarding dissemination
 4    through a website as well as the content of the alleged misrepresentation.”); Ronches v.
 5    Dickerson Employee Benefits, Inc., No. CV 09-04279 MMM (PJWx), 2009 WL
 6    10669571, at *24 (C.D. Cal. Oct. 30, 2009) (“Rule 9(b)’s particularity requirement is
 7    relaxed in instances of corporate fraud where the facts supporting the allegations of fraud
 8    lie exclusively within defendant’s possession.”). Additionally, “Rule 9(b) does not allow a
 9    complaint to merely lump multiple defendants together but requires plaintiffs to
10    differentiate their allegations when suing more than one defendant and inform each
11    defendant separately of the allegations surrounding his alleged participation in the fraud.”
12    United States v. Corinthian Colleges, 655 F.3d 984, 997–98 (9th Cir. 2011) (quoting
13    Swartz v. KPMG LLP, 476 F.3d 756, 764–65 (9th Cir. 2007)). “There is no flaw in a
14    pleading, however, where collective allegations are used to describe the actions of multiple
15    defendants who are alleged to have engaged in precisely the same conduct.” United States
16    v. United Healthcare Ins. Co., 848 F.3d 1161, 1184 (9th Cir. 2016); see United States ex
17    rel. Anita Silingo, 904 F.3d at 677 (“[A] complaint need not distinguish between
18    defendants that had the exact same role in a fraud.”).
19          Plaintiff argues that the individuals behind these shell companies, and behind the
20    text message, websites, etc. are currently unknown to Plaintiff and are “exclusively known
21    to Defendants,” and thus she has met her pleading burden. (Doc. Nos. 1 ¶ 91; 27 at 16.)
22    She argues that under Ninth Circuit precedent, it was not improper for her to group the La
23    Pura Defendants. (Doc. No. 27 at 17.) She alleges that the La Pura Defendants operate a
24    host of shell companies, which are used to operate the landing pages and false front
25    websites, and to apply for various merchant accounts for the purpose of billing consumers
26    and evading detection by financial institutions. (Doc. No. 1 ¶¶ 25–90, 208–20.) She
27    identifies the two entities, Total Health Supply TUA Inc. and DL Group Inc., that billed
28    her for the La Pura products. (Doc. Nos. 1 ¶¶ 162–64; 27 at 19.) She notes that all of the

                                               57
                                                                                 3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5712 Page 58 of 62



 1    identified La Pura entities – including Total Health Supply TUA Inc. and DL Group Inc. –
 2    have the same registered agent, Elinor Spector, located in Sacramento, CA. (Doc. No. 1
 3    ¶¶ 25–90.) She alleges all of their merchant accounts are being used by the same individual
 4    or group of individuals. (Id. ¶ 221.) She argues that the La Pura Defendants are all alleged
 5    to have engaged in the same fraudulent conduct, namely, operating advertisements and
 6    websites to sell products to consumers, making misrepresentations and omissions to
 7    consumers, and signing up for merchant accounts to defraud financial institutions. (Doc.
 8    No. 27 at 18.) These allegations are sufficient to satisfy 9(b). See In re Chrysler-Dodge-
 9    Jeep Litig., 295 F. Supp. 3d at 990 (“[A]t this early stage in the proceedings, Plaintiffs have
10    essentially been forced to lump the Bosch companies because the Bosch Defendants have
11    chosen to operate a specific way.”). Thus, the Court rejects Defendants’ arguments
12    regarding Plaintiff’s group pleading.
13          The Court also concludes that Plaintiff has sufficiently alleged reliance and injury in
14    fact. In her complaint, Plaintiff alleges that she suffered an economic injury because she
15    would not have completed the purchase absent the misrepresentations about the
16    endorsements, effectiveness, price, etc. (Doc. No. 1 ¶¶ 193, 196, 387–88, 404.) This
17    economic injury for lost money is “a classic form of injury in fact.” Kwikset, 246 P.3d at
18    886. Plaintiff further alleges that she suffered this injury in fact when she purchased the La
19    Pura product after reading and reasonably relying on the false and misleading statements
20    contained in the advertisements and on the La Pura landing site. (Doc. No. 1 ¶¶ 193, 196,
21    371, 387, 404.) These allegations are sufficient to properly plead reliance. See Laster v. T–
22    Mobile USA, Inc., 407 F. Supp. 2d 1181, 1194 (S.D. Cal. 2005) (stating that reliance
23    requires that the plaintiff allege that she actually saw and read the deceptive statements).
24          The La Pura Defendants contend that Plaintiff cannot maintain a claim under the
25    CLRA, FAL, or UCL because she cannot allege she suffered an economic injury since she
26    accepted a pre-litigation settlement offer of a 70% refund. (Doc. No. 25 at 12–15.) The
27    Court has already rejected the contention that there is a legally enforceable settlement
28    agreement between Plaintiff and the La Pura Defendants, and likewise rejects this

                                                 58
                                                                                   3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5713 Page 59 of 62



 1    argument. (See supra Section II.A). The Konnektive and QuickBox Defendants argue
 2    Plaintiff fails to plausibly allege that she relied on or suffered any injury as a result of any
 3    misrepresentation made by them personally, and argue Plaintiff thus fails to establish
 4    standing to bring a claim under the CLRA, FAL, or UCL against them. (Doc. Nos. 31 at
 5    13–16; 36 at 22.) As explained above, the Court has already granted Plaintiff leave to
 6    amend her complaint to address and plead theories of indirect liability. In sum, the Court
 7    declines to dismiss Plaintiff’s CLRA, FAL, and UCL claims.
 8          E.     Whether the Complaint States a Claim Under California’s Unfair
                   Competition Law – Unlawful Prong
 9
            Under the “unlawful” prong of California’s Unfair Competition Law, Plaintiff
10
      alleges Defendants violated the CLRA, FAL, California’s Automatic Renewal Law, the
11
      Electronic Funds Transfer Act, the Sherman Food, Drug, & Cosmetic Law, the Food, Drug,
12
      and Cosmetic Act, the Federal Trade Commission Act, federal law regarding negative
13
      option marketing on the Internet, various Federal Trade Commission regulations, and have
14
      committed bank fraud, wire fraud, and mail fraud. (Doc. No. 1 ¶¶ 408–91.)
15
            “An action brought under the ‘unlawful’ prong of [the UCL] ‘borrows’ violations of
16
      other laws when committed pursuant to business activity.” Loomis, 420 F. Supp. 3d at 1085
17
      (citing Farmers Ins. Exchange v. Superior Court, 826 P.2d 730, 734 (Cal. 1992)). It “is
18
      essentially an incorporation-by-reference provision.” Obesity Research Inst., LLC v. Fiber
19
      Research Int’l, LLC, 165 F. Supp. 3d 937, 952–53 (S.D. Cal. 2016); see Cel–Tech
20
      Commc’ns, Inc. v. Los Angeles Cellular Telephone Co., 973 P.2d 527, 539–40 (Cal. 1999)
21
      (“By proscribing any unlawful business practice, section 17200 borrows violations of other
22
      laws and treats them as unlawful practices that the [UCL] makes independently
23
      actionable.”). “Violation of almost any federal, state, or local law may serve as the basis
24
      for a UCL claim.” Plascencia v. Lending 1st Mortg., 583 F. Supp. 2d 1090, 1098 (N.D.
25
      Cal. 2008) (citing Saunders v. Super. Ct., 33 Cal. Rptr. 2d 438, 441 (Cal. Ct. App. 1994)).
26
            Plaintiff can succeed on this prong only if she pled sufficient facts to support another
27
      violation. See Aleksick v. 7–Eleven, Inc., 140 Cal. Rptr. 3d 796, 801 (Cal. Ct. App. 2012).
28

                                                 59
                                                                                    3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5714 Page 60 of 62



 1    The Court has already declined to dismiss Plaintiff’s FAL and CLRA causes of action. The
 2    La Pura Defendants do not explicitly address the unlawful prong. The QuickBox
 3    Defendants and the Konnektive Defendants again argue Plaintiff has failed to adequately
 4    plead that she has standing to assert an unlawful prong UCL claim against them. (Doc.
 5    Nos. 31 at 17; 36 at 24.) They argue she has not pled facts as to the alleged unlawful
 6    conduct of the Konnektive Defendants and QuickBox Defendants. (Id.) As explained
 7    above, the Court has already granted Plaintiff leave to amend her complaint to address and
 8    plead theories of indirect liability. In sum, the Court declines to dismiss Plaintiff’s unlawful
 9    prong UCL claim. See Loomis, 420 F. Supp. 3d at 1085.
10           F.       Whether the Complaint States a Claim Under California’s Automatic
                      Renewal Law
11
             Plaintiff alleges the Defendants violated several provisions of California’s
12
      Automatic Renewal Law (“ARL”). Cal. Bus. & Prof. Code §§ 17600, et seq. The La Pura,
13
      Konnektive, and QuickBox Defendants argue that this claim should be dismissed because
14
      the ARL does not create a private right of action. (Doc. Nos. 25 at 18; 31 at 18; 36 at 22–
15
      23.) Plaintiff argues there is a split of authority on the issue. (Doc. No. 27 at 22; 51 at 20;
16
      55 at 30.) Plaintiff is incorrect. The Ninth Circuit has held that “there is no private cause
17
      of action under the ARL.” Johnson v. Pluralsight, LLC, 728 F. App’x 674, 677 (9th Cir.
18
      2018). Accordingly, the Court grants with prejudice the La Pura, Konnektive, and
19
      QuickBox Defendants’ motions to dismiss Plaintiff’s ARL claim as an independent cause
20
      of action. 23
21
      ///
22
      ///
23
      ///
24
25
26    23
             Plaintiff correctly notes that “[a] consumer who has been harmed by a violation of the Automatic
      Renewal Law may bring a claim pursuant to other consumer protection statutes, including California’s
27    FAL, UCL, and CLRA. Arnold v. Hearst Magazine Media, Inc., No. 19-CV-1969-WQH-MDD, 2020 WL
28    3469367, at *7 (S.D. Cal. June 25, 2020). The Court’s dismissal of Plaintiff’s standalone ARL claim has
      no bearing on her ability to plead an ARL violation as part of her other causes of action.

                                                    60
                                                                                          3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5715 Page 61 of 62



 1          G.     Whether the Complaint States a Claim Under the Electronic Fund
                   Transfer Act
 2
            Plaintiff alleges that pursuant to 15 U.S.C. § 1693m(a), the Defendants are civilly
 3
      liable for violating Section 907(a) of the Electronic Fund Transfer Act (“EFTA”), which
 4
      states that “[a] preauthorized electronic fund transfer from a consumer’s account may be
 5
      authorized by the consumer only in writing.” 15 U.S.C.A. § 1693e; Doc. No. 1 ¶¶ 511–12.
 6
      The La Pura, Konnektive, and QuickBox Defendants contend that the Ninth Circuit has
 7
      held that the EFTA does not apply to credit-based transactions, and that Plaintiff used her
 8
      credit card for the transaction at issue. (Doc. Nos. 25 at 18–19; 31 at 18; 36 at 23.) See
 9
      Sanford v. MemberWorks, Inc., 625 F.3d 550, 560 (9th Cir. 2010). Plaintiff does not
10
      dispute that the Ninth Circuit’s decision in Sanford is controlling and binding on this Court.
11
      Accordingly, the Court grants with prejudice the La Pura, Konnektive, and QuickBox
12
      Defendants’ motions to dismiss Plaintiff’s EFTA claim.
13
      ///
14
      ///
15
      ///
16
      ///
17
      ///
18
      ///
19
      ///
20
      ///
21
      ///
22
      ///
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28

                                                61
                                                                                  3:20-cv-01082-H-DEB
     Case 3:20-cv-01082-H-DEB Document 88 Filed 12/08/20 PageID.5716 Page 62 of 62



 1                                                    Conclusion
 2           For the reasons above, the Court GRANTS Defendants Martorano Holdings LLC
 3    and Quick Holdings, LLC’s 12(b)(2) motions to dismiss for lack of personal jurisdiction.
 4    The Court DENIES Defendants Quick Box, LLC, Stephen Adelé, Chad Biggins, James
 5    Martell, Konnektive LLC, Konnektive Rewards LLC, Konnektive Corporation, Matthew
 6    Martorano, and Kathryn Martorano’s 12(b)(2) motions to dismiss for lack of personal
 7    jurisdiction. The Court DENIES the La Pura Defendants’ 12(b)(1) motion to dismiss for
 8    lack of a case or controversy. The Court DENIES the Konnektive Defendants’ motions to
 9    dismiss under the Communication Decency Act. The Court DENIES the La Pura,
10    Konnektive, and QuickBox Defendants’ motions to dismiss Plaintiff’s complaint for
11    failure to comply with Federal Rule of Civil Procedure 8. The Court declines to dismiss
12    Plaintiff’s CLRA, FAL, and UCL claims. The Court dismisses Plaintiff’s civil conspiracy,
13    aiding and abetting, RICO, ARL, EFTA, and non-California state consumer protection law
14    claims. Dismissal is with leave to amend, except as otherwise stated above, but only if the
15    Amended Complaint cures the defects identified by the Court in this Order. Plaintiff may
16    file an Amended Complaint consistent with the above analysis within thirty (30) days of
17    the date on which this Order is electronically docketed. 24
18           IT IS SO ORDERED.
19    DATED: December 8, 2020
20
                                                             MARILYN L. HUFF, District Judge
21                                                           UNITED STATES DISTRICT COURT
22
23
24
25
26
      24
              The Court notes that the briefing for the present motions contained voluminous, repetitive, and
27    identical sections. Thus, in an effort to streamline and refine the briefing in this action, the page limit for
28    any future motions in this action is applied to each group of defendants, i.e., the Konnektive Defendants
      and the QuickBox Defendants, rather than each individual defendant, absent further order of the Court.

                                                        62
                                                                                                3:20-cv-01082-H-DEB
